Exhibit 10.1

 

 

 

Published CUSIP Numbers:

 

Deal:  98147GAD4

Revolver:  98147GAE2

Term Loan – US:  98147GAF9

Term Loan – Singapore:  98147GAG7

 

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of October 10, 2013

 

among

 

WORLD FUEL SERVICES CORPORATION,

as Borrowing Agent and a Borrower,

 

WORLD FUEL SERVICES EUROPE, LTD.,

and

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD,

each as a Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C-BA Issuer,

 

BANK OF AMERICA, N.A., SINGAPORE BRANCH,

as Singapore Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agent,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agent and L/C-BA Issuer,

 

THE ROYAL BANK OF SCOTLAND PLC, TD BANK, N.A., and

CITIBANK, N.A.,

as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

BANK OF AMERICA MERRILL LYNCH,

WELLS FARGO SECURITIES, LLC,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

1.01

Amendment and Restatement

2

1.02

Defined Terms

3

1.03

Other Interpretive Provisions

36

1.04

Accounting Terms

36

1.05

Rounding

37

1.06

Times of Day

37

1.07

Letter of Credit Amounts

37

1.08

Adjustments for Material Acquisitions and Dispositions

38

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

38

 

 

 

2.01

Loans

38

2.02

Borrowings, Conversions and Continuations of Loans

39

2.03

Letters of Credit

41

2.04

Swing Line Loans

53

2.05

Prepayments

56

2.06

Termination or Reduction of Commitments

58

2.07

Repayment of Loans

59

2.08

Interest

61

2.09

Fees

62

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

62

2.11

Evidence of Debt

63

2.12

Payments Generally; Administrative Agent’s Clawback

64

2.13

Sharing of Payments by Lenders

65

2.14

Increase in Commitments

66

2.15

Cash Collateral

67

2.16

Defaulting Lenders

69

2.17

Joint and Several Obligations

71

2.18

Borrowing Agent

72

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

72

 

 

 

3.01

Taxes

72

3.02

Illegality

76

3.03

Inability to Determine Rates

78

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

78

3.05

Compensation for Losses

80

3.06

Mitigation Obligations; Replacement of Lenders

81

3.07

Survival

81

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

81

 

 

 

4.01

Conditions of Amendment and Restatement

81

4.02

Conditions to all Credit Extensions

84

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

85

 

 

 

5.01

Existence, Qualification and Power

85

5.02

Authorization; No Contravention

85

5.03

Governmental Authorization; Other Consents

85

5.04

Binding Effect

85

5.05

Financial Statements; No Material Adverse Effect

85

5.06

Litigation

86

5.07

No Default

86

5.08

Ownership of Property; Liens

86

5.09

Environmental Compliance

87

5.10

Insurance

87

5.11

Taxes

87

5.12

ERISA Compliance

87

5.13

Subsidiaries; Equity Interests

88

5.14

Margin Regulations; Investment Company Act

89

5.15

Disclosure

89

5.16

Compliance with Laws

89

5.17

Intellectual Property; Licenses, Etc.

90

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.18

Solvency

90

5.19

No Burdensome Agreements

90

5.20

OFAC

90

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

90

 

 

 

6.01

Financial Statements

90

6.02

Certificates; Other Information

91

6.03

Notices

93

6.04

Payment of Obligations

94

6.05

Preservation of Existence, Etc.

94

6.06

Maintenance of Properties

94

6.07

Maintenance of Insurance

94

6.08

Compliance with Laws

94

6.09

Books and Records

95

6.10

Inspection Rights

95

6.11

Use of Proceeds

95

6.12

Additional Guarantors

95

6.13

Compliance with Environmental Laws

96

6.14

Further Assurances

97

6.15

Material Contracts

97

6.16

BSA Provision

97

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

97

 

 

 

7.01

Liens

97

7.02

Investments

99

7.03

Indebtedness

101

7.04

Fundamental Changes

102

7.05

Dispositions

103

7.06

Restricted Payments

103

7.07

Change in Nature of Business

105

7.08

Transactions with Affiliates

105

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.09

Burdensome Agreements

105

7.10

Use of Proceeds

105

7.11

Financial Covenants

105

7.12

Amendments of Organization Documents

106

7.13

Inactive Subsidiaries

106

7.14

Amendments of Approved Convertible Debt Documents

106

7.15

Sanctions

106

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

106

 

 

 

8.01

Events of Default

106

8.02

Remedies Upon Event of Default

109

8.03

Application of Funds

109

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

111

 

 

 

9.01

Appointment and Authority

111

9.02

Rights as a Lender

112

9.03

Exculpatory Provisions

112

9.04

Reliance by Administrative Agent

113

9.05

Delegation of Duties

113

9.06

Resignation of Administrative Agent

113

9.07

Non-Reliance on Administrative Agent and Other Lenders

115

9.08

No Other Duties, Etc.

115

9.09

Administrative Agent May File Proofs of Claim

115

9.10

Collateral and Guaranty Matters

116

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

116

 

 

 

ARTICLE X.

MISCELLANEOUS

117

 

 

 

10.01

Amendments, Etc.

117

10.02

Notices; Effectiveness; Electronic Communication

119

10.03

No Waiver; Cumulative Remedies; Enforcement

121

10.04

Expenses; Indemnity; Damage Waiver

122

10.05

Payments Set Aside

124

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.06

Successors and Assigns

124

10.07

Treatment of Certain Information; Confidentiality

129

10.08

Right of Setoff

130

10.09

Interest Rate Limitation

131

10.10

Counterparts; Integration; Effectiveness

131

10.11

Survival of Representations and Warranties

132

10.12

Severability

132

10.13

Replacement of Lenders

132

10.14

Governing Law; Jurisdiction; Etc.

133

10.15

No Advisory or Fiduciary Responsibility

134

10.16

Electronic Execution of Assignments and Certain Other Documents

135

10.17

USA PATRIOT Act

135

 

SCHEDULES

1.02

Existing Letters of Credit

 

2.01

Commitments; Applicable Revolving Percentages and Pro Rata Term Shares

 

5.12(c)

Pension Plans

 

5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

7.01

Existing Liens

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

Form of

 

A-1

Committed Loan Notice for Revolving Loans and Domestic Term Loans

 

A-2

Committed Loan Notice for Singapore Term Loans

 

B

Swing Line Loan Notice

 

C

Bankers’ Acceptance Request

 

D-1

Revolving Note

 

D-2

Domestic Term Loan Note

 

D-3

Singapore Term Loan Note

 

E

Compliance Certificate

 

F

Assignment and Assumption

 

G

Administrative Questionnaire

 

H

Guaranty

 

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

I

Pledge Agreement

 

J

Opinion Matters

 

 

vi

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of October 10, 2013, among WORLD FUEL SERVICES CORPORATION, a Florida
corporation (“WFS”), WORLD FUEL SERVICES EUROPE, LTD., a corporation organized
and existing under the laws of the United Kingdom (“WFS Europe”), and WORLD FUEL
SERVICES (SINGAPORE) PTE LTD, a corporation organized and existing under the
laws of the Republic of Singapore (“WFS Singapore”, and together with WFS and
WFS Europe, each a “Borrower” and collectively the “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C-BA Issuer, and BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Agent.

 

A.            The Borrowers, Bank of America, N.A, as administrative agent, and
the lenders party thereto (the “Existing Lenders”) entered into that certain
Third Amended and Restated Credit Agreement dated as of September 8, 2010 (as
amended by that certain Amendment No. 1 to Credit Agreement dated July 28, 2011
and that certain Amendment No. 2 to Credit Agreement and Joinder Agreement dated
as of April 10, 2012, the “Existing Credit Agreement”), pursuant to which
certain of the Existing Lenders have made available to the Borrowers a
$800,000,000 revolving credit facility with a swing line sublimit and a letter
of credit sublimit, certain of the Existing Lenders have funded Domestic Term
Loans in the original principal amount of $200,000,000 and the Singapore Term
Loan Lenders have funded Singapore Term Loans in the original principal amount
of $50,000,000.

 

B.            The Borrowers have requested that the Existing Credit Agreement be
further amended and restated to, among other things, extend and increase the
aggregate maximum principal amount of the revolving credit facility, without
exercising Section 2.14, and make certain other changes as set forth herein (the
“Restatement”), and the Administrative Agent and the Lenders are willing to make
such amendments as evidenced by the Restatement.

 

C.            Certain of the Existing Lenders have assigned all of their
interests under the Existing Agreement to the Administrative Agent substantially
simultaneously with the effectiveness hereof.

 

D.            As further provided herein and upon the terms and conditions
contained herein, the Revolving Lenders (as of the Closing Date) and the
Administrative Agent have agreed to allocate and reallocate the Revolving
Commitment and Applicable Revolving Percentages of each of the Revolving Lenders
as set forth on Schedule 2.01.

 

E.            As further provided herein and upon the terms and conditions
contained herein, the Domestic Term Loan Lenders (as of the Closing Date) and
the Administrative Agent have agreed to reallocate the outstanding Domestic Term
Loans and Applicable Percentages of each of the Domestic Term Loan Lenders as
set forth on Schedule 2.01.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Amendment and Restatement.  In order to facilitate the Restatement
and otherwise to effectuate the desires of the Borrowers, the Administrative
Agent and the Lenders:

 

(a)           Simultaneously with the date hereof, the parties hereto hereby
agree that (i) the Revolving Commitments shall be as set forth in Schedule 2.01
and the portion of Revolving Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement shall be reallocated in
accordance with such Revolving Commitments and the requisite assignments shall
be deemed to be made in such amounts by and between the Revolving Lenders and
from each Revolving Lender to each other Revolving Lender, with the same force
and effect as if such assignments were evidenced by applicable Assignment and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement, and (ii) the Domestic Term Loan Commitments shall be zero and
the portion of Domestic Term Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement shall be reallocated in
accordance with each Domestic Term Loan Lender’s Applicable Percentage set forth
in Schedule 2.01 and the requisite assignments shall be deemed to be made in
such amounts by and between the Domestic Term Loan Lenders and from each
Domestic Term Loan Lender to each other Domestic Term Loan Lender, with the same
force and effect as if such assignments were evidenced by applicable Assignment
and Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement.  Notwithstanding anything to the contrary in Section 10.06 of
the Existing Credit Agreement or Section 10.06 of this Agreement, no other
documents or instruments, including any Assignment and Assumption, shall be
executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Assumption.  On the Closing Date, the Revolving Lenders and the
Domestic Term Loan Lenders, respectively, shall make full cash settlement with
each other either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments (as such term is defined in the
Existing Credit Agreement) such that after giving effect to such settlements
each Revolving Lender’s Applicable Revolving Percentage and each Domestic Term
Loan Lender’s Pro Rata Share of the Domestic Term Loans shall be as set forth on
Schedule 2.01.

 

(b)           The Borrowers, the Administrative Agent, and the Lenders hereby
agree that upon the effectiveness of this Agreement, the terms and provisions of
the Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

 

Notwithstanding this amendment and restatement of the Existing Credit Agreement,
including anything in this Section 1.01, and in any related “Loan Documents” (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”) (i) all of the
indebtedness, liabilities and obligations owing by

 

2

--------------------------------------------------------------------------------


 

any Person under the Existing Credit Agreement and other Existing Loan Documents
outstanding as of the Closing Date shall continue as Obligations hereunder, and
(ii) neither the execution and delivery of this Agreement and any other Loan
Document (as defined herein) nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Credit Agreement or of any of the other Existing Loan Documents or any
obligations thereunder outstanding as of the Closing Date.  Notwithstanding the
foregoing, each Lender holding a Note issued under the Existing Credit Agreement
(the “Existing Notes”) hereby agrees that it is accepting a Note or Notes
hereunder in substitution of its Existing Note(s) and such Existing
Note(s) shall be destroyed and the terms thereof shall be null and void.  On the
Closing Date, the Interest Periods for all Eurodollar Rate Loans outstanding
under the Existing Credit Agreement shall be terminated, the Borrowers shall pay
all accrued interest with respect to such Loans, and the Borrowers shall furnish
to the Administrative Agent Loan Notices selecting the interest rates for
existing Loans.  The Existing Lenders agree that the transactions contemplated
under this Section 1.01 shall not give rise to any obligation of any Borrower to
make any payment under Section 3.04 or 3.05 of the Existing Credit Agreement.

 

1.02        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“80% Guaranty Threshold” has the meaning specified in Section 6.12(b).

 

“Acceptance Credit” means a commercial Letter of Credit in which the L/C-BA
Issuer engages with the beneficiary of such Letter of Credit to accept a time
draft.

 

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the L/C-BA Issuer may require in connection
with the creation of L/C Issued BAs.

 

“Account Debtor” has the meaning specified for such term in the UCC.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person that is not already a Restricted
Subsidiary of such Person, (b) the acquisition of in excess of 50% of the Equity
Interests of any Person, or otherwise causing any Person to become a Restricted
Subsidiary (other than as a result of the creation of such Person as a
Restricted Subsidiary), or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Restricted Subsidiary).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent, and, in the case of fundings, payments, interest rate
selections, fees, assignments, participations and notices relating to the
Singapore Term Loan, the Singapore Agent, in its capacity as administrative
agent with respect to the Singapore Term Loan.

 

“Administrative Agent’s Office” means the Administrative Agent’s or the
Singapore Agent’s, as applicable, address and, as appropriate, account as set
forth on Schedule 10.02, or

 

3

--------------------------------------------------------------------------------


 

such other address or account as the Administrative Agent may from time to time
notify to the Borrowing Agent and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.  As of the Closing Date, the Aggregate Revolving Commitments
equal $1,100,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means (a) in respect of the Domestic Term Loan Facility,
with respect to any Domestic Term Loan Lender at any time, the percentage
(carried out to the ninth decimal place) of the Domestic Term Loan Facility
represented by such Domestic Term Loan Lender’s Pro Rata Share at such time,
(b) in respect of the Singapore Term Loan Facility, with respect to any
Singapore Term Loan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Singapore Term Loan Facility represented by such Singapore
Term Loan Lender’s Pro Rata Share at such time, and (c) in respect of the
Revolving Credit Facility, with respect to any Revolving Lender at any time,
such Revolving Lender’s Applicable Revolving Percentage.  The Applicable
Percentage of each Lender as of the Closing Date in respect of each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means, at any time, in respect of the Revolving Facility, the
Domestic Term Loan Facility and the Singapore Term Loan Facility, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Commitment
Fee

 

Eurodollar Rate Loans/
Standby Letters of Credit

 

Base Rate
Loans

 

Bankers’
Acceptances

 

1

 

< 1.00:1

 

0.25

%

1.75

%

0.75

%

1.50

%

2

 

> 1.00:1 but < 2.00:1

 

0.25

%

2.00

%

1.00

%

1.75

%

3

 

>2.00:1 but < 3.00:1

 

0.30

%

2.25

%

1.25

%

2.00

%

4

 

> 3.00:1 but < 4.00:1

 

0.35

%

2.50

%

1.50

%

2.25

%

5

 

> 4.00:1

 

0.40

%

2.75

%

1.75

%

2.50

%

 

4

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the fifth
(5th) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that (i) if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, Pricing Level 5 shall apply as of the fifth (5th) Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered and (ii) from the Closing Date to the fifth
(5th) Business Day after the date of delivery of the Compliance Certificate for
the fiscal quarter ending September 30, 2013, Pricing Level 2 shall apply. 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time.  If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Revolving Percentage of
each Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments.  The Applicable Revolving Percentage of each
Revolving Lender as of the Closing Date is set forth opposite the name of such
Revolving Lender on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Revolving Lender becomes a party hereto, as applicable.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Convertible Debt Documents” means each indenture and all other
instruments, agreements, and other documents related to Convertible Debt
Securities or providing for a guarantee of Convertible Debt Securities or other
right in respect thereof that, collectively: (a) except as permitted by clause
(b) of this definition, provide for no amortization, scheduled repayment prior
to maturity, sinking fund, mandatory redemptions, or maturity, in each case,
prior to the date that is ninety-two (92) days after October 10, 2018;
(b) contain no mandatory redemption or offer to purchase other than standard put
rights and/or market conversion triggers for “net share settled convertible
notes”; and (c) if they contain a change of control covenant or change of
control event of default provision that is analogous to clause (a) or (b) of the
definition of “Change of Control”, then such analogous covenant or provision is
not more restrictive than the corresponding clause of the definition of “Change
of Control”.

 

5

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

 

“Atlantic Fuel Services” means Atlantic Fuel Services, S.R.L., a Costa Rica
limited liability company.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
WFS and its Subsidiaries for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of WFS and its Subsidiaries, including the
notes thereto.

 

“Available Liquidity” means, at any date of measurement thereof, the sum of
(without duplication) (a) cash, cash equivalents and short term investments, in
each case not subject to any Lien (excluding any Liens created pursuant to the
Collateral Documents), then owned by WFS or Restricted Subsidiaries that would
be reflected on a consolidated balance sheet of such Persons at such time, plus
(b) the amount by which the Aggregate Commitments in effect on such date exceeds
the Total Outstandings, plus (c) amounts available to be borrowed by WFS and its
Restricted Subsidiaries under other credit facilities.

 

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Revolving Credit Facility, (b) the date of termination in full of the
Aggregate Revolving Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C-BA Issuer to make L/C-BA Credit Extensions
pursuant to Section 8.02.

 

“BA Fee” has the meaning specified in Section 2.03(j).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Singapore” means Bank of America, N.A., Singapore Branch, and
its successors.

 

“Bankers’ Acceptance” or “BA” means a Clean BA or an L/C Issued BA.

 

6

--------------------------------------------------------------------------------


 

“Bankers’ Acceptance Rate” means for any day a fluctuating rate per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America, N.A. as its “bankers’ acceptance rate”.  Any change
in such rate announced by Bank of America, N.A. shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Bankers’ Acceptance Request” means the written request for the issuance of
Clean BAs in the form attached hereto as Exhibit C.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“BofA Fee Letter” means the letter agreement, dated September 24, 2013, among
the Borrowing Agent, on behalf of the Borrowers, Bank of America and MLPFS.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing, the Domestic
Term Loan Borrowing or the Singapore Term Loan Borrowing, as the context may
require.

 

“Borrowing Agent” means WFS in its capacity as Borrowing Agent hereunder
pursuant to Section 2.18.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day; provided that when such term is used in connection with the
Singapore Term Loan Facility, it shall also mean any day other than a Saturday,
Sunday or any other day on which commercial banks are authorized to close under
the Laws of, or are in fact closed in, Singapore or Hong Kong.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital assets in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Capital Lease” means a lease that meets one or more of the following criteria:
(a) the lease term is greater than 75% of the property’s estimated economic
life; (b) the lease contains an option to purchase the property for less than
fair market value; (c) ownership of the property is transferred to the lessee at
the end of the lease term; or (d) the present value of the lease payments
exceeds 90% of the fair market value of the property.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C-BA Issuer
or Swing Line Lender (as applicable) and the Revolving Lenders, as collateral
for L/C-BA Obligations, Obligations in respect of Swing Line Loans, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C-BA Issuer or Swing Line Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C-BA Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms of this Agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case, in its capacity as
a party to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be

 

8

--------------------------------------------------------------------------------


 

deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of WFS entitled to vote for
members of the board of directors or equivalent governing body of WFS on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of WFS
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Clean Bankers’ Acceptance” or “Clean BA” means a negotiable time draft drawn on
and accepted by the L/C-BA Issuer pursuant to Section 2.03(a) to finance the
purchase of fuel or freight expenses in connection with the shipment of fuel or
to finance insurance, port charges or advances on purchases of fuel.

 

“Closing Date” means October 10, 2013, the date on which all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property of the Loan Parties that is, or is intended
under the terms of the Collateral Documents, to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, including
without limitation, all Cash Collateral, as collateral security for the
Obligations.

 

“Collateral Documents” means, collectively, the Pledge Agreement (and each
Pledge Joinder Agreement), the Notice of Negative Pledge Agreement, any
agreement creating or perfecting rights in Cash Collateral posted by or on
behalf of the Borrowers pursuant to the provisions of Section 2.15 of this
Agreement, and each of the other agreements, instruments, documents,
certificates, or financing statements that creates, perfects or protects, or
purports to create, perfect or protect a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties in any Collateral.

 

“Commitment” means a Domestic Term Loan Commitment, a Singapore Term Loan
Commitment or a Revolving Commitment, as the context may require.

 

9

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-1, with respect to Revolving Loans and Domestic Term
Loans and in the form of Exhibit A-2, with respect to Singapore Term Loans.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Asset Coverage Amount” means, on any date of measurement, an
amount equal to the total of (a) the net book value of all accounts receivable
of WFS and its Restricted Subsidiaries on a consolidated basis as of such date
plus (b) the net book value of all inventory of WFS and its Restricted
Subsidiaries on a consolidated basis as of such date plus (c) the net book value
of all fixed assets of WFS and its Restricted Subsidiaries on a consolidated
basis as of such date plus (d) the amount, if any, by which the aggregate cash,
cash equivalents and short term investments, in each case not subject to any
Lien (excluding any Liens created pursuant to the Collateral Documents), then
owned by WFS or Restricted Subsidiaries that would be reflected on a
consolidated balance sheet of such Persons at such time exceed $15,000,000.

 

“Consolidated Asset Coverage Ratio” means, on any date of measurement the ratio
of (a) the Consolidated Asset Coverage Amount as of such date to (b) the sum of
(i) Consolidated Funded Indebtedness (excluding the undrawn amount of all
standby letters of credit) as of such date plus (ii) sixty-five percent (65%) of
accounts payable of WFS and its Restricted Subsidiaries on a consolidated basis
as of such date.

 

“Consolidated EBITDA” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
WFS and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) other non-recurring expenses of
WFS and its Restricted Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of WFS and its
Restricted Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period; provided, that, (x) any period that
includes a Material Acquisition or Material Disposition such calculation shall
be subject to the adjustments set forth in Section 1.08 and (y) “Consolidated
EBITDA” for any such period shall include the aggregate amount of cash actually
distributed by any Unrestricted Subsidiary to WFS or any of its Restricted
Subsidiaries during such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
WFS and its Restricted Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Loans and L/C-BA Borrowings
hereunder) and all obligations evidenced by

 

10

--------------------------------------------------------------------------------


 

bonds, debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all obligations, direct or contingent arising
under standby letters of credit, bankers’ acceptances and bank guaranties,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than WFS or any Restricted Subsidiary, and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which WFS or a Restricted Subsidiary is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
WFS or such Restricted Subsidiary; provided that “Consolidated Funded
Indebtedness” shall not include the obligations of WFS with respect to the WFS
Working Capital Guarantee.

 

“Consolidated Interest Charges” means, for any period, for WFS and its
Restricted Subsidiaries on a consolidated basis, interest expense in accordance
with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date minus Capital Expenditures for such period to
(b) net cash Consolidated Interest Charges for the period of the four prior
fiscal quarters ending on such date; provided, that, during any period that
includes a Material Acquisition or Material Disposition such calculation shall
be subject to the adjustments set forth in Section 1.08.

 

“Consolidated Net Income” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, the net income of WFS and its Restricted
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus all
Subordinated Debt as of such date to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended as of such date; provided, that,
during any period that includes a Material Acquisition or Material Disposition
such calculation shall be subject to the adjustments set forth in Section 1.08;
provided further, that, for purposes of calculating the Consolidated Senior
Leverage Ratio, the lesser of (x) $100,000,000 and (y) the outstanding face
amount of standby letters of credit issued for the account of WFS and its
Restricted Subsidiaries as of such date shall be excluded from Consolidated
Funded Indebtedness.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended as of such date; provided, that, during any period that includes a
Material Acquisition or Material Disposition such calculation shall be subject
to the adjustments set forth in Section 1.08; provided further, that, for
purposes of calculating the Consolidated Total Leverage Ratio, the lesser of
(x) $100,000,000 and (y) the outstanding face amount of standby letters of
credit issued for the account of WFS and its Restricted Subsidiaries as of such
date shall be excluded from Consolidated Funded Indebtedness.

 

11

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash, to the extent such debt security has not, as of any
applicable date of determination, been so converted.

 

“Counterparty” means any financial institution (or any of its affiliates) with
which WFS or any of its Subsidiaries purchases and sells fuel and related
products and/or enters into Swap Contracts.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C-BA Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, judicial management, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and BA Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum and (c) when used with respect to BA Fees, a rate equal to the
Bankers’ Acceptance Rate plus the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or, in the
case of any Revolving Lender, its participations in respect of Letters of
Credit, Bankers’ Acceptances or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder unless (x) such failure has been
cured or (y) such Lender notifies the Administrative Agent and any Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified any Borrower, the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender that it does not intend to comply with
its funding obligations hereunder or has made a public statement to that effect
with respect to its funding obligations hereunder or generally under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowing Agent), or (d) has, or has a direct or
indirect parent company that has, other than via an Undisclosed Administration,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it; provided that such Lender shall not be
a Defaulting Lender solely by virtue of the control of or any ownership or
acquisition of any equity interest in that Lender (or any direct or indirect
parent company thereof) by a Governmental Authority.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are directly
owned by WFS or a Domestic Subsidiary of WFS that is a Guarantor.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; for the avoidance of doubt, “Disposition” shall not
include Equity Issuances.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Domestic Term Loan” means an advance made by any Domestic Term Loan Lender
under the Domestic Term Loan Facility.

 

“Domestic Term Loan Borrowing” means, collectively, the borrowing funded under
the Existing Credit Agreement by the Domestic Term Loan Lenders pursuant to
Section 2.01(a)(i) thereof consisting of simultaneous Domestic Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period.

 

“Domestic Term Loan Commitment” means, as to each Domestic Term Loan Lender (as
of the Closing Date), its obligation to have made Domestic Term Loans to WFS
pursuant to Section 2.01(a)(i) under the Existing Credit Agreement in the
principal amount set forth opposite

 

13

--------------------------------------------------------------------------------


 

such Domestic Term Loan Lender’s name on Schedule 2.01 under the caption
“Domestic Term Loan Commitment.”

 

“Domestic Term Loan Facility” means the facility described in
Section 2.01(a)(i) providing for the making of Domestic Term Loans to WFS by the
Domestic Term Loan Lenders initially funded in the aggregate principal amount of
$250,000,000 pursuant to that certain Amendment No. 1 to the Existing Credit
Agreement, $50,000,000 of which was converted to Singapore Term Loans pursuant
to that certain Amendment No. 2 and Joinder Agreement to the Existing Credit
Agreement, and outstanding in the principal amount of $194,000,000 as of the
Closing Date.

 

“Domestic Term Loan Lender” means, at any time, any Lender that holds Domestic
Term Loans at such time.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries (other than an Unrestricted Subsidiary) directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

14

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrowers or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time determined two Business
Days prior to such date for Dollar deposits with a term of one month commencing
that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to the Guaranty and any other “keepwell, support
or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C-BA Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed or
assessed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed or
assessed by any other jurisdiction in which any Borrower is located, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 10.13), (i) any United
States withholding tax that is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) any
withholding tax that is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii) or Section 3.01(e)(iv), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a) or (c), (e) any Taxes imposed on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient (or the
failure of any other Person if such failure would trigger a failure by such
recipient) to satisfy the applicable requirements as set forth in FATCA or to
comply with Section 3.01(e)(iii), and (f) in the case of a Singapore Term Loan
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 10.13), (i) any Singapore withholding tax that is required to be imposed
or assessed on amounts payable to such Singapore Term Loan Lender pursuant to
the laws in force at the time such Singapore Term Loan Lender becomes a party
hereto, (ii) any Singapore withholding tax that is attributable to such
Singapore

 

16

--------------------------------------------------------------------------------


 

Term Loan Lender’s failure to comply with clause (c) of Section 3.01(e)(i) and
(iii) any Singapore withholding tax if the Singapore Term Loan Lender’s
applicable lending office is not Singapore.

 

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.02.

 

“Existing Loan Documents” has the meaning specified in Section 1.01(b).

 

“Extraordinary Receipt” means proceeds of insurance (other than proceeds of
(a) business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and (b) liability insurance) or condemnation
awards (and payments in lieu thereof).

 

“Facility” means the Domestic Term Loan Facility, the Singapore Term Loan
Facility or the Revolving Credit Facility, as the context may require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Borrowers shall have permanently terminated the
credit facilities provided hereunder by final payment in full of all Outstanding
Amounts, together with all accrued and unpaid interest and fees thereon, other
than (i) the undrawn portion of Letters of Credit, (ii) the aggregate face
amount of all outstanding Bankers’ Acceptances and (iii) all Letter of Credit
Fees and BA Fees relating thereto accruing after such date (which fees shall be
payable solely for the account of the L/C-BA Issuer and shall be computed (based
on interest rates and the Applicable Rates then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit and on such
aggregate face amount of Bankers’ Acceptances to the respective maturity dates
thereof), that have, in each case, been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C-BA Issuer shall have been made; (b) all Commitments shall have
terminated or expired; (c) the obligations and liabilities of the Borrowers and
each other Loan Party under all Secured Cash Management Agreements and Secured
Hedge Agreements shall have been fully, finally and irrevocably paid and
satisfied in full and the Secured Cash Management Agreements and Secured Hedge
Agreements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto;
and (d) the Borrowers and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their other respective obligations
and liabilities arising under the Loan Documents, including with respect to the
Borrowers and the Obligations (except for future obligations consisting of
continuing indemnities and other contingent Obligations of any Borrower or any
other Loan Party that may be owing to the Administrative Agent, any of its
Related Parties or any Lender pursuant to the Loan Documents and expressly
survive termination of the Credit Agreement or any other Loan Document).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official

 

17

--------------------------------------------------------------------------------


 

interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code..

 

“Fee Letter” means each of the BofA Fee Letter, the Singapore Agent Fee Letter,
or the Joint Fee Letter, collectively, the “Fee Letters.”

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the relevant Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C-BA
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C-BA Issuer, such Defaulting
Lender’s Applicable Revolving Percentage of the outstanding L/C-BA Obligations
other than L/C-BA Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Revolving Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, that, references to
GAAP in this Agreement

 

18

--------------------------------------------------------------------------------


 

shall not be interpreted to require or permit any Unrestricted Subsidiary to be
consolidated with WFS and its Subsidiaries in the calculation of financial
covenants set forth in Section 7.11 or any other provision in this Agreement.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means WFS, each other Loan Party as of the Closing Date (for so long
as it remains a Loan Party) and each other Subsidiary that becomes a Guarantor
pursuant to Section 6.12, collectively, the “Guarantors.”

 

“Guaranty” means the Third Amended and Restated Guaranty dated as of the date
hereof made by the Guarantors in favor of the Administrative Agent on behalf of
the Secured Parties, substantially in the form of Exhibit H, as supplemented
from time to time by execution and delivery of Guaranty Joinder Agreements
pursuant to Section 6.12.

 

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Restricted Subsidiary to the Administrative Agent pursuant to
Section 6.12.

 

19

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract not prohibited by the terms of this Agreement, is a Lender or
an Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to an interest rate Swap Contract not prohibited by the terms
of this Agreement, in each case, in its capacity as a party to such Swap
Contract.

 

“HSBC” means HSBC Bank USA, National Association.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 90 days);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            Capital Leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such

 

20

--------------------------------------------------------------------------------


 

Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercreditor Agreement” means an intercreditor and/or subordination agreement
to be entered into with the Senior Note Holders, such agreement to be in form
and substance satisfactory to the Administrative Agent (on behalf of the Secured
Parties) in its sole discretion.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swing Line Loans being deemed made under the Revolving Facility for
purposes of this definition).

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days, or one, two, three
or six months thereafter, as selected by the Borrowing Agent in its Committed
Loan Notice, or such other period that is twelve months or less requested by the
Borrowers and consented to by all the Appropriate Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation

 

21

--------------------------------------------------------------------------------


 

or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRC” means IRC Oil Technics, Inc., a Delaware corporation.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means (i) with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C-BA Issuer and the Borrowing Agent, any
Borrower or any Restricted Subsidiary in favor of the L/C-BA Issuer and relating
to such Letter of Credit or Acceptance Credit, and (ii) with respect to any
Clean BA, the Bankers’ Acceptance Request made by the Borrowing Agent to the
L/C-BA Issuer relating to such Clean BA.

 

“Joint Fee Letter” means the letter agreement, dated September 24, 2013, among
the Borrowing Agent, on behalf of the Borrowers, Bank of America, MLPFS, Wells
Fargo Bank, National Association, Wells Fargo Securities, LLC and HSBC.

 

“Joint Lead Arranger” means each of MLPFS, Wells Fargo Securities, LLC, and
HSBC, in each case, in its capacity as a joint lead arranger and a joint book
manager, collectively, the “Joint Lead Arrangers.”

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C-BA Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C-BA Borrowing in accordance with
its Applicable Revolving Percentage.

 

“L/C-BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case, which has not been
either (x) reimbursed on the date when made or (y) refinanced as a Revolving
Borrowing.

 

22

--------------------------------------------------------------------------------


 

“L/C-BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or, in the case of Letters of Credit,
the extension of the expiry date thereof, or the renewal or increase of the
amount thereof.

 

“L/C-BA Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit and Bankers’ Acceptances hereunder, HSBC, in its capacity as issuer of
Letters of Credit hereunder, or both, as the context may require, or any
successor issuer or issuers of Letters of Credit and/or Bankers’ Acceptances
hereunder.

 

“L/C-BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C-BA Issuer under all then-outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all
L/C-BA Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“L/C-BA Sublimit” means an amount equal to $400,000,000.  The L/C-BA Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

 

“L/C Issued BA” means a negotiable time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the L/C-BA Issuer under presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.03
hereof, in the standard form for bankers’ acceptances of the L/C-BA Issuer.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
or an Affiliate of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrowing Agent and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit (including an Acceptance Credit) or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C-BA Issuer and, in the case of any Acceptance Credit, shall include
the related Acceptance Documents.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

 

23

--------------------------------------------------------------------------------


 

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Notes (if any), each Issuer Document,
the Fee Letters, the Guaranty (including each Guaranty Joinder Agreement), the
Collateral Documents, the Intercreditor Agreement (if any), the Subordination
Agreements (if any), and all other instruments, documents or agreements
heretofore or hereafter executed or delivered by a Loan Party to or in favor of
the Administrative Agent or any Lender in connection with the Loans made and
transactions contemplated by any of the foregoing, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” means any Acquisition consummated after the Closing Date
involving aggregate consideration in excess of $25,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, liabilities (actual or
contingent), condition (financial or otherwise) of WFS and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of the Loan Documents.

 

“Material Contract” means with respect to any Person, each contract that would
be required to be disclosed as a material contract or a material definitive
agreement pursuant to SEC regulations.

 

“Material Disposition” means any Disposition consummated after the Closing Date
involving aggregate consideration in excess of $25,000,000.

 

“Material Subsidiary” means a Subsidiary whose aggregate book value of assets
(including Equity Interests in other Subsidiaries but excluding Investments that
are eliminated in consolidation) is equal to or greater than five percent (5%)
of the aggregate book value of assets of WFS and its Subsidiaries on a
consolidated basis as of the end of WFS’s most recently completed fiscal year;
provided that for the purposes of this Agreement and the other Loan Documents,
no Unrestricted Subsidiary shall be deemed a Material Subsidiary.

 

“Maturity Date” means October 10, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

24

--------------------------------------------------------------------------------


 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrowers or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries (other than an Unrestricted Subsidiary), or any
Extraordinary Receipt received or paid to the account of any Loan Party or any
of its Subsidiaries (other than an Unrestricted Subsidiary), the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) Indebtedness (including
the principal thereof, premium (if any), and interest thereon) that is secured
by the applicable asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction and (C) taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds.

 

“Netting Arrangement” means a multi-party netting arrangement between (i) any
group including only WFS and/or any Domestic Subsidiaries, on the one hand, and
a Counterparty, on the other hand, relating to the netting of the settlement of
amounts owed under contracts for the purchase and sale of fuel and related
products and/or Swap Contracts between any of the parties thereto or (ii) any
group including only Foreign Subsidiaries, on the one hand, and a Counterparty,
on the other hand, relating to the netting of the settlement of amounts owed
under contracts for the purchase and sale of fuel and related products and/or
Swap Contracts between any of the parties thereto.

 

“Note” means a Term Loan Note or a Revolving Note, as the context may require.

 

“Notice of Negative Pledge Agreement” means the Notice of Negative Pledge
Agreement dated as of September 8, 2010 made by WFS and certain of its
Subsidiaries party thereto in favor of the Administrative Agent on behalf of the
Secured Parties.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance,
Secured Cash Management Agreement or Secured Hedge Agreement, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or

 

25

--------------------------------------------------------------------------------


 

any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided however, the Obligations of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.  Notwithstanding anything to the contrary contained in any Loan
Document, the Obligations of WFS Europe and WFS Singapore shall not include
Loans made to, or Letters of Credit or Bankers’ Acceptances issued for the
account of, WFS or any of its Domestic Subsidiaries; provided, however, for the
sake of clarity, (i) the Obligations of WFS Europe and WFS Singapore shall
include all of the foregoing with respect to Revolving Loans the proceeds of
which are used for the benefit of WFS Europe or WFS Singapore, as applicable, in
which case, such proceeds shall be deemed Revolving Borrowings incurred by WFS
Europe or WFS Singapore, as applicable, through WFS, acting in its capacity as
Borrowing Agent, (ii) the Obligations of WFS Europe and WFS Singapore for Loans
advanced and Letters of Credit and Bankers’ Acceptances issued for the account
of either WFS Europe or WFS Singapore or any of their Foreign Subsidiaries shall
be joint and several, (iii) the Obligations of WFS shall include Loans made to,
and Letters of Credit and Bankers’ Acceptances issued for the account of, WFS
Europe and WFS Singapore or any of their Subsidiaries.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date;
(iii) with respect to any L/C-BA Obligations on any date, the amount of the
aggregate outstanding amount of such L/C-BA Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts; and (iv) with respect to the Term Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments thereof occurring on such date.

 

26

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrowers and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisitions” means Acquisitions permitted by Section 7.02(f).

 

“Permitted Call Spread Swap Agreements” means (a) any Swap Contract (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which WFS acquires an option requiring the counterparty thereto to
deliver to WFS shares of common stock of WFS, the cash value of such shares or a
combination thereof from time to time upon the exercise of such option and
(b) any Swap Contract pursuant to which any Borrower issues to the counterparty
thereto warrants to acquire common stock WFS (whether such warrant is settled in
shares, cash or a combination thereof), in each case entered into by WFS in
connection with the issuance of Convertible Debt Securities; provided that the
terms, conditions and covenants of each such Swap Contract are customary for
Swap Contracts of such type (as reasonably determined by the Board of Directors
of WFS in good faith).  For purposes of this definition, the term “Swap
Contract” shall include any stock option or warrant agreement for the purchase
of Equity Interests of WFS.

 

“Permitted Convertible Notes” means any unsecured Indebtedness issued pursuant
to Approved Convertible Debt Documents.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowers or
any ERISA Affiliate or any such Plan to which the Borrowers or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Third Amended and Restated Pledge Agreement dated
as of the date hereof made by WFS and certain of its Subsidiaries party thereto
in favor of the Administrative Agent on behalf of the Secured Parties pursuant
to which the Pledged Interests

 

27

--------------------------------------------------------------------------------


 

are pledged, substantially in the form of Exhibit I, as supplemented from time
to by the execution and delivery of Pledge Joinder Agreements pursuant to
Section 6.12, as the same may be otherwise supplemented (including by Pledge
Agreement Supplement).

 

“Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge
Agreement.

 

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by
each Borrower or a Restricted Subsidiary, as applicable, to the Administrative
Agent pursuant to Section 6.12.

 

“Pledged Interests” means (i) the Subsidiary Securities of each of the existing
or hereafter organized or acquired Restricted Subsidiaries that are Domestic
Subsidiaries of (A) WFS (other than IRC and Resource Recovery), or
(B) Guarantors that are themselves Domestic Subsidiaries and which, in each
case, are directly held by either WFS or a Domestic Subsidiary thereof that is a
Guarantor; and (ii) 65% of the Voting Securities of (or if the relevant Person
shall own less than 65% of such Voting Securities, then 100% of the Voting
Securities owned by such Person so long as the aggregate amount of such Voting
Securities pledged by WFS and its Affiliates does not exceed 65% of the
aggregate amount of such Voting Securities of) and 100% of the nonvoting
Subsidiary Securities of each of the existing or hereafter organized or acquired
Restricted Subsidiaries that are Direct Foreign Subsidiaries of (A) WFS (other
than Atlantic Fuel Services) or (B) Guarantors that are themselves Domestic
Subsidiaries.

 

“Pro Rata Share” means, (a) with respect to each Domestic Term Loan Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Domestic Term Loan funded by such Domestic Term Loan Lender, after giving
effect to any subsequent assignments made pursuant to the terms hereof and
(b) means, with respect to each Singapore Term Loan Lender, the percentage
(carried out to the ninth decimal place) of the principal amount of the
Singapore Term Loan funded by such Singapore Term Loan Lender, after giving
effect to any subsequent assignments made pursuant to the terms hereof.  The Pro
Rata Share of each Singapore Term Loan Lender as of the Closing Date is set
forth opposite the name of such Singapore Term Loan Lender on Schedule 2.01 and
thereafter, as applicable in the Assignment and Assumption pursuant to which
such Singapore Term Loan Lender becomes a party hereto.  The Pro Rata Share of
each Domestic Term Loan Lender as of the Closing Date is set forth opposite the
name of such Domestic Term Loan Lender on Schedule 2.01 and thereafter, as
applicable in the Assignment and Assumption pursuant to which such Domestic Term
Loan Lender becomes a party hereto.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Related Rights and Property” means, in connection with any receivable that is
Disposed of pursuant to Section 7.05(e), (a) all of WFS’ or the applicable
Subsidiary’s interest in all goods

 

28

--------------------------------------------------------------------------------


 

represented by such receivable and in all goods returned by, or reclaimed,
repossessed, or recovered from, the account debtor in respect of such
receivable; (b) all of WFS’ or the applicable Subsidiary’s books, records,
computer tapes, programs, and ledger books arising from or relating to such
receivable; (c) all of WFS’ or the applicable Subsidiary’s rights in and to (but
not its obligations under) the contract or agreement, in whatever form, which
gave rise to such receivable; (d) all “accounts”, “instruments”, “general
intangibles”, “documents”, “chattel paper”, and “letter of credit rights” (as
each such term is defined in the applicable Uniform Commercial Code) related to
such receivable; (e) all of the collections or payments received and all of WFS’
or the applicable Subsidiary’s rights to receive payment and collections on such
receivable; (f) all of WFS’ or the applicable Subsidiary’s rights as an unpaid
lienor or vendor of such goods; (g) all of WFS’ or the applicable Subsidiary’s
rights of stoppage in transit, replevin, and reclamation relating to such goods
or such receivable; (h) all of WFS’ or the applicable Subsidiary’s rights in and
to all security for such goods or the payment of such receivable and guaranties
thereof; (i) any collections or casualty insurance proceeds or proceeds from any
trade receivables or other insurance collected or paid on account of such
receivable or any of the foregoing; (j) all of WFS’ or the applicable
Subsidiary’s rights against third parties with respect thereto; and (k) all
other rights with respect to such receivable customarily pledged pursuant to
receivables financings, factorings or securitizations.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice,
(b) with respect to an L/C-BA Credit Extension, a Letter of Credit Application,
and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Domestic Term Loan Lenders” means, as of any date of determination,
Domestic Term Loan Lenders holding more than 50% of the Domestic Term Loan
Facility on such date; provided that the portion of the Domestic Term Loan
Facility held by any Defaulting Lender (other than any Voting Defaulting Lender)
shall be excluded for purposes of making a determination of Required Domestic
Term Loan Lenders.

 

“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Lenders, (b) for the Domestic Term Loan Facility, the
Required Domestic Term Loan Lenders and (c) for the Singapore Term Loan
Facility, the Required Singapore Term Loan Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings on such date (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C-BA Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition) and (b) the aggregate
unused Revolving Commitments on such date; provided that the unused Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender (other than a Voting Defaulting Lender) shall be excluded
for purposes of making a determination of Required Lenders.

 

29

--------------------------------------------------------------------------------


 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition) and (b) aggregate
unused Revolving Commitments; provided that the unused Revolving Commitment of,
and the portion of the Total Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

“Required Singapore Term Loan Lenders” means, as of any date of determination,
Singapore Term Loan Lenders holding more than 50% of the Singapore Term Loan
Facility on such date; provided that the portion of the Singapore Term Loan
Facility held by any Defaulting Lender (other than any Voting Defaulting Lender)
shall be excluded for purposes of making a determination of Required Singapore
Term Loan Lenders.

 

“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer, assistant treasurer, controller,
manager, director, managing director or general manager of a Loan Party, and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Resource Recovery” means Resource Recovery of America, Inc., a Florida
corporation.

 

“Restatement” has the meaning specified in the Recitals hereto.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrowers or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), (b) any
prepayment, redemption, purchase, repurchase, defeasance or other satisfaction
prior to the scheduled maturity thereof in any manner of, or any payment in
violation of any subordination terms of, any Subordinated Debt, and (c) any
payment made by WFS under and with respect to the WFS Working Capital Guarantee.

 

“Restricted Subsidiary” means any Subsidiary of WFS other than any Unrestricted
Subsidiary.

 

30

--------------------------------------------------------------------------------


 

“Revolving Borrowing” means a borrowing made by the Revolving Lenders pursuant
to Section 2.01(b) consisting of simultaneous Revolving Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(b),
(b) purchase participations in L/C-BA Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  As
of the Closing Date, the aggregate amount of the Revolving Commitments is
$1,100,000,000.

 

“Revolving Credit Facility” means the facility described in Article II providing
for Revolving Loans, Swing Line Loans and Letters of Credit to or for the
benefit of Borrower by the Revolving Lenders, Swing Line Lender or L/C-BA
Issuer, as the case may be, in the maximum aggregate principal amount at any
time outstanding of $1,100,000,000, as adjusted from time to time pursuant to
the terms of this Agreement.

 

“Revolving Lender” means (a) at any time during the Availability Period, any
Lender that has a Revolving Commitment at such time, and (b) at any time
thereafter, any Lender that holds Revolving Loans at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swing Line Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit D-1.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the
European Union, Her Majesty’s Treasury or other relevant sanctions authority
that is based in a jurisdiction (i) in which WFS or its Restricted Subsidiaries
are organized or (ii) which otherwise has the authority to administer or enforce
international economic sanctions applicable to WFS or any of its Restricted
Subsidiaries.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract not prohibited
by the terms of this Agreement that is entered into by and between any Loan
Party and any Hedge Bank.

 

31

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C-BA Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

 

“Senior Note Agreement” means any indenture, note purchase agreement or similar
agreement evidencing secured Indebtedness of the Borrowers or any Restricted
Subsidiary which ranks pari passu with, or junior in right of payment to, the
Indebtedness evidenced by the Loan Documents and is subject to an Intercreditor
Agreement.

 

“Senior Note Documents” means the Senior Note Agreement and each other material
agreement, instrument or other document executed in connection therewith.

 

“Senior Note Holders” means lenders under, or holders of, Senior Note
Indebtedness.

 

“Senior Note Indebtedness” means any secured Indebtedness outstanding under the
Senior Note Agreement and the other Senior Note Documents.

 

“Singapore Agent” means Bank of America, N.A., Singapore Branch.

 

“Singapore Agent Fee Letter” means the letter agreement dated April 10, 2012
between WFS Singapore, Bank of America, and Bank of America Singapore.

 

“Singapore Term Loan” means an advance made by any Singapore Term Loan Lender
under the Singapore Term Loan Facility.

 

“Singapore Term Loan Borrowing” means, collectively, the borrowing funded under
the Existing Credit Agreement by the Singapore Term Loan Lenders pursuant to
Section 2.01(a)(ii) thereof, consisting of simultaneous Singapore Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

 

“Singapore Term Loan Commitment” means, as to each Singapore Term Loan Lender
(as of the Closing Date), its obligation to have made Singapore Term Loans to
WFS Singapore pursuant to Section 2.01(a)(ii) under the Existing Credit
Agreement in the principal amount set forth opposite such Singapore Term Loan
Lender’s name on Schedule 2.01 under the caption “Singapore Term Loan
Commitment.”

 

“Singapore Term Loan Facility” means the facility described in
Section 2.01(a)(ii) providing for the making of Singapore Term Loans to WFS
Singapore by the Singapore Term Loan Lenders in the original aggregate principal
amount of $50,000,000 and outstanding in the principal amount of $48,500,000 as
of the Closing Date.

 

“Singapore Term Loan Lender” means, at any time, any Lender that holds Singapore
Term Loans at such time.

 

“Solvency” and “Solvent” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable

 

32

--------------------------------------------------------------------------------


 

liability of such Person on its debts as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subordinated Debt” means any (i) unsecured Indebtedness of any Borrower which
is subordinated to the Obligations on terms and conditions satisfactory to the
Administrative Agent pursuant to a Subordination Agreement and is otherwise is
subject to covenants, pricing and other terms (including amortization) which
have been approved in writing by the Administrative Agent and (ii) Indebtedness
represented by any Permitted Convertible Notes.

 

“Subordination Agreement” means a subordination agreement executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders, in
form and substance satisfactory to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of WFS.

 

“Subsidiary Securities” means the Equity Interests issued by or equity
participations in any Restricted Subsidiary, whether or not constituting a
“security” under Article 8 of the Uniform Commercial Code as in effect in any
jurisdiction.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with

 

33

--------------------------------------------------------------------------------


 

any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor Swing Line Lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a Domestic Term Loan or a Singapore Term Loan, as the context
may require.

 

“Term Loan Note” means, as the context requires, a promissory note made (a) by
WFS in favor of a Domestic Term Loan Lender evidencing Domestic Term Loans made
by such Domestic Term Loan Lender, substantially in the form of Exhibit D-2 or
(b) by WFS Singapore

 

34

--------------------------------------------------------------------------------


 

in favor of a Singapore Term Loan Lender evidencing Singapore Term Loans made by
such Singapore Term Loan Lender, substantially in the form of Exhibit D-3.

 

“Threshold Amount” means $45,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C-BA Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Undisclosed Administration” means, with respect to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a Governmental Authority under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

 

“Unrestricted Subsidiary” means each Subsidiary designated as an Unrestricted
Subsidiary by WFS (and approved by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed).

 

“Voting Defaulting Lender” means a Domestic Term Loan Lender or a Singapore Term
Loan Lender that is a Defaulting Lender solely by virtue of such Lender’s parent
having taken an action, or become subject to a proceeding or appointment, that
is described in clause (d) of the definition of “Defaulting Lender”.

 

“Voting Securities” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

 

35

--------------------------------------------------------------------------------


 

“WFS” has the meaning specified in the introductory paragraph hereto.

 

“WFS Europe” has the meaning specified in the introductory paragraph hereto.

 

“WFS Singapore” has the meaning specified in the introductory paragraph hereto.

 

“WFS Working Capital Guarantee” means a guarantee by WFS of either
(a) receivables owed by any Person (other than WFS or any of its Subsidiaries)
to an Unrestricted Subsidiary or (b) payables owed by an Unrestricted Subsidiary
to any Person (other than WFS or any of its Subsidiaries) or (c) such other
arrangement as may be approved by the Administrative Agent.

 

1.03         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

36

--------------------------------------------------------------------------------


 

1.04         Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of WFS
and its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowing Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of WFS and its Subsidiaries or to
the determination of any amount for WFS and its Subsidiaries or WFS and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that WFS is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

 

1.05         Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.06         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

37

--------------------------------------------------------------------------------


 

1.08         Adjustments for Material Acquisitions and Dispositions.  For each
period of four fiscal quarters ending following the date of any Material
Acquisition or Material Disposition consummated after the Closing Date, for
purposes of determining the Consolidated Total Leverage Ratio, the Consolidated
Senior Leverage Ratio and Consolidated Interest Coverage Ratio, the consolidated
results of operations of WFS and its Restricted Subsidiaries shall include the
results of operations of the Person or assets subject to such Material
Acquisition or exclude the results of operations of the Person or assets subject
to such Material Disposition, as the case may be, on a historical pro forma
basis to the extent information in sufficient detail concerning such historical
results of such Person or assets is reasonably available, and which amounts
shall include only adjustments reasonably satisfactory to Administrative Agent
and shall not include any synergies resulting from such Material Acquisition or
adjustments resulting from such Material Disposition other than those permitted
pursuant to Regulation S-X of the SEC.

 

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         Loans.

 

(a)           (i)            Domestic Term Loan Borrowing. Each Domestic Term
Loan Lender (as defined in the Existing Credit Agreement) severally agreed to
make, and has made under the Existing Credit Agreement, a single loan to WFS in
an aggregate amount equal to $200,000,000.  As of the Closing Date, the Domestic
Term Loan Borrowing consists of Domestic Term Loans made by the Domestic Term
Loan Lenders in accordance with their respective Pro Rata Share of the Domestic
Term Loan Facility.  Amounts borrowed under this Section 2.01(a)(i) and repaid
or prepaid may not be reborrowed.  Domestic Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

(ii)           Singapore Term Loan Borrowing.  Each Singapore Term Loan Lender
severally agreed to make, and has made under the Existing Credit Agreement, a
single loan to WFS Singapore in an amount equal to such Singapore Term Loan
Lender’s Singapore Term Loan Commitment.  As of the Closing Date, the Singapore
Term Loan Borrowing consists of Singapore Term Loans made simultaneously by the
Singapore Term Loan Lenders in accordance with their respective Pro Rata Share,
as of the Closing Date, of the Singapore Term Loan Facility.  Amounts borrowed
under this Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. 
Singapore Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

(b)           Revolving Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans in Dollars
(each such loan, a “Revolving Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Lender’s Revolving
Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments; and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all L/C-BA Obligations, plus
such Revolving Lender’s Applicable Revolving Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such

 

38

--------------------------------------------------------------------------------


 

Revolving Lender’s Revolving Commitment.  Within the limits of each Revolving
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrowing Agent’s (in the case of Revolving Loans and Domestic Term Loans) or
WFS Singapore’s (in the case of Singapore Term Loans) irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrowing Agent or WFS
Singapore, as applicable, wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
(x) the Administrative Agent shall give prompt notice to the Appropriate Lenders
of such request and determine whether the requested Interest Period is
acceptable to all of them and (y) not later than 11:00 a.m., three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrowing Agent or WFS Singapore, as
applicable (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders.  Each
telephonic notice by the Borrowing Agent or WFS Singapore, as applicable,
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrowing Agent or WFS Singapore, as
applicable.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(d) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Committed Loan Notice for Revolving Loans or Domestic Term Loans (whether
telephonic or written) shall specify (i) the applicable Facility and whether the
Borrowing Agent is requesting a Borrowing, a conversion of Loans from one Type
to the other, as the case may be, under such Facility, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. 
Each Committed Loan Notice for Singapore Term Loans (whether telephonic or
written) shall specify (i) whether WFS Singapore is requesting a conversion of
Loans from one Type to the other, as the case may be, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be converted or continued, (iv) the Type of Loans
to be borrowed or to which existing Loans are to be converted,

 

39

--------------------------------------------------------------------------------


 

and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrowing Agent or WFS Singapore, as applicable, fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrowing Agent or
WFS Singapore, as applicable, fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrowing Agent or WFS
Singapore, as applicable, requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan may not be converted to a Eurodollar Rate Loan.

 

(b)           Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrowing
Agent or WFS Singapore, as applicable, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrowing Agent in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowing Agent
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowing Agent;
provided, however, that if, on the date the Committed Loan Notice with respect
to a Revolving Borrowing is given by the Borrowing Agent, there are L/C-BA
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C-BA Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Facility Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrowing Agent
and the Appropriate Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrowing Agent and the Appropriate Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)           (i) After giving effect to all Domestic Term Loan Borrowings, all
Singapore Term Loan Borrowings, all conversions of Term Loans from one Type to
the other, and all

 

40

--------------------------------------------------------------------------------


 

continuations of Term Loans as the same Type, there shall not be more than five
(5) Interest Periods in effect in respect of each of the Domestic Term Loan
Facility and the Singapore Term Loan Facility.  (ii) After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
Credit Facility.

 

2.03         Letters of Credit.

 

(a)           The Letter of Credit–BA Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the
L/C-BA Issuer agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Maturity Date, to issue Letters of
Credit and Clean BAs for the account of any Borrower or a Restricted Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, (2) to honor drawings under the Letters of Credit and
to make payments under Bankers’ Acceptances; and (3) with respect to Acceptance
Credits, to create L/C Issued BAs in accordance with the terms thereof and
hereof, and (B) the Revolving Lenders severally agree to participate in Letters
of Credit and Bankers’ Acceptances issued for the account of the applicable
Borrower or applicable Restricted Subsidiary and any drawings or payments
thereunder; provided that (A) after giving effect to any L/C-BA Credit
Extension, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C-BA Obligations, plus such
Revolving Lender’s Applicable Revolving Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Commitment, and
(z) the Outstanding Amount of the L/C-BA Obligations shall not exceed the L/C-BA
Sublimit and (B) as to Clean BAs and Acceptance Credits, the Bankers’ Acceptance
created or to be created thereunder shall be an eligible bankers’ acceptance
under Section 13 of the Federal Reserve Act (12 U.S. C. §372).  Each request by
the Borrowing Agent for the issuance (or amendment, as applicable) of a Letter
of Credit or Bankers’ Acceptance, each of which shall identify the Borrower or
Restricted Subsidiary for whose account such Letter of Credit or Bankers’
Acceptance is to be issued, shall be deemed to be a representation by the
Borrowing Agent (on behalf of itself and the applicable Borrower or Restricted
Subsidiary) that the L/C-BA Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit and Bankers’ Acceptances shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit and Bankers’ Acceptances to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed and Bankers’
Acceptances that have matured and been reimbursed.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

41

--------------------------------------------------------------------------------


 

(ii)           The L/C-BA Issuer shall not issue any Letter of Credit or
Bankers’ Acceptance, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension unless the Required Revolving Lenders have approved such
expiry date;

 

(B)          the maturity date of any Bankers’ Acceptance would occur earlier
than 30 or later than 90 days from date of issuance, unless the Required
Revolving Lenders have approved such maturity date;

 

(C)          the expiry date of such requested Letter of Credit, or the maturity
date of any Bankers’ Acceptance (including any L/C Issued BA issued under a
Letter of Credit), would occur after the Maturity Date, unless all the Revolving
Lenders have approved such expiry date or maturity date, as applicable; or

 

(D)          such Letter of Credit or Bankers’ Acceptance is to be denominated
in a currency other than Dollars.

 

(iii)          The L/C-BA Issuer shall not be under any obligation to issue any
Letter of Credit or Bankers’ Acceptance if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C-BA Issuer
from issuing such Letter of Credit or Bankers’ Acceptance, or any Law applicable
to the L/C-BA Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the L/C-BA
Issuer shall prohibit, or request that the L/C-BA Issuer refrain from, the
issuance of letters of credit or related bankers’ acceptances generally or such
Letter of Credit or Bankers’ Acceptance in particular or shall impose upon the
L/C-BA Issuer with respect to such Letter of Credit or Bankers’ Acceptance any
restriction, reserve or capital requirement (for which the L/C-BA Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C-BA Issuer any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and, in each case, which the L/C-BA Issuer in
good faith deems material to it;

 

(B)          the issuance of such Letter of Credit or Bankers’ Acceptance would
violate one or more policies of the L/C-BA Issuer, or the creation of such
Bankers’ Acceptance would cause the L/C-BA Issuer to exceed the maximum amount
of outstanding bankers’ acceptances permitted by applicable law;

 

(C)          except as otherwise agreed by the Administrative Agent and the
L/C-BA Issuer, such Letter of Credit or Bankers’ Acceptance is in an initial
stated amount less than $5,000;

 

42

--------------------------------------------------------------------------------


 

(D)          any Revolving Lender is at that time a Defaulting Lender, unless
the L/C-BA Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C-BA Issuer (in its sole discretion) with the
Borrowers or such Defaulting Lender to eliminate the L/C-BA Issuer’s Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to such
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C-BA Obligations as to which the
L/C-BA Issuer has Fronting Exposure, as it may elect in its sole discretion;

 

(E)           such Bankers’ Acceptance is to be used for a purpose other than as
described in the last sentence of Section 2.03(c)(i); or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C-BA Issuer shall not amend any Letter of Credit or Bankers’
Acceptance if the L/C-BA Issuer would not be permitted at such time to issue
such Letter of Credit or Bankers’ Acceptance in its amended form under the terms
hereof.

 

(v)           The L/C-BA Issuer shall not be under any obligation to amend any
Letter of Credit or Bankers’ Acceptance if (A) the L/C-BA Issuer would have no
obligation at such time to issue such Letter of Credit or Bankers’ Acceptance in
its amended form under the terms hereof, or (B) the beneficiary of such Letter
of Credit or Bankers’ Acceptance does not accept the proposed amendment to such
Letter of Credit or Bankers’ Acceptance.

 

(vi)          The L/C-BA Issuer shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit or Bankers’ Acceptance issued by it and
the documents associated therewith, and the L/C-BA Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C-BA Issuer in
connection with Letters of Credit and Bankers’ Acceptances issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit and Bankers’ Acceptances as fully as if the term “Administrative Agent”
as used in Article IX included the L/C-BA Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C-BA
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrowing Agent delivered to the L/C-BA Issuer
which, in the case of a Letter of Credit to be issued, shall be the L/C-BA
Issuer as selected by the Borrowing Agent (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrowing Agent.  Such Letter of
Credit Application must be received by the L/C-BA Issuer and the Administrative
Agent not later than 11:00 a.m. at least one Business Day

 

43

--------------------------------------------------------------------------------


 

(or such later date and time as the Administrative Agent and the L/C-BA Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
L/C-BA Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the applicable Borrower or Restricted
Subsidiary on whose account the Letter of Credit is being issued (which, in the
absence of any such designation, shall be the Borrowing Agent); (C) the amount
thereof; (D) the expiry date thereof; (E) the name and address of the
beneficiary thereof; (F) the documents to be presented by such beneficiary in
case of any drawing thereunder; (G) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (H) the purpose
and nature of the requested Letter of Credit; and (I) such other matters as the
L/C-BA Issuer may reasonably require.  In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C-BA Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C-BA Issuer may reasonably require.  Additionally, the
Borrowing Agent shall, and shall cause any other applicable Borrower or
Restricted Subsidiary to, furnish to the L/C-BA Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C-BA
Issuer or the Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C-BA Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowing Agent and, if not, the L/C-BA Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C-BA Issuer
has received written notice from any Revolving Lender, the Administrative Agent
or the Borrowing Agent, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C-BA Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C-BA
Issuer’s usual and customary business practices.  Immediately upon the issuance
of each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C-BA Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Letter of Credit.

 

(iii)          If the Borrowing Agent so requests in any applicable Letter of
Credit Application, the L/C-BA Issuer may, in its sole and absolute discretion,
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C-BA Issuer to prevent any
such extension at least once in each

 

44

--------------------------------------------------------------------------------


 

twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C-BA Issuer, neither the Borrowing Agent nor the applicable Borrower (or
applicable Restricted Subsidiary) shall be required to make a specific request
to the L/C-BA Issuer for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) the L/C-BA Issuer to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Maturity Date;
provided, however, that the L/C-BA Issuer shall not permit any such extension if
(A) the L/C-BA Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving
Lender, the Borrowing Agent or the Borrowers (or applicable Restricted
Subsidiary) for whose account the Letter of Credit was issued that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C-BA Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C-BA Issuer will also deliver to the Borrowing
Agent (for further delivery to the applicable Borrower or Restricted Subsidiary)
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)           Procedure for Issuance of Clean Bankers’ Acceptances.

 

(i)            Each Clean Bankers’ Acceptance shall be issued upon the request
of the Borrowing Agent delivered to the L/C-BA Issuer (with a copy to the
Administrative Agent) in the form of a Bankers’ Acceptance Request,
appropriately completed and signed by a Responsible Officer of the Borrowing
Agent.  Bankers’ Acceptances Requests may be delivered and accepted
electronically.  Such Bankers’ Acceptance Request must be received by the L/C-BA
Issuer and the Administrative Agent not later than 2:00 p.m. (or such later date
and time as the L/C-BA Issuer may agree in a particular instance in its sole
discretion) of the proposed issuance date.  Each Bankers’ Acceptance Request
shall specify in form and detail satisfactory to the L/C-BA Issuer:  (A) the
proposed issuance date of the requested Clean Bankers’ Acceptance (which shall
be a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
shipping information; (E) a description of the fuel; and (F) such other matters
as the L/C-BA Issuer may reasonably require.  Each Clean Bankers’ Acceptance
shall be in a minimum increment $50,000, shall be endorsed in blank, shall cover
the purchase or sale of fuel, the payment of freight or the financing of
insurance, port charges and

 

45

--------------------------------------------------------------------------------


 

advances on purchases, shall mature on a Business Day up to ninety (90) days
after the date thereof, and shall not be payable prior to its stated maturity
date.

 

(ii)           Promptly after receipt of any Bankers’ Acceptance Request, the
L/C-BA Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Bankers’
Acceptance Request from the Borrowing Agent and, if not, the L/C-BA Issuer will
provide the Administrative Agent with a copy thereof.  Upon receipt by the
L/C-BA Issuer of confirmation from the Administrative Agent that the requested
issuance is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C-BA Issuer shall, on the requested date,
issue a Clean Bankers’ Acceptance for the account of the applicable Borrower or
Restricted Subsidiary, in each case in accordance with the L/C-BA Issuer’s usual
and customary business practices.  Immediately upon the issuance of each Clean
Bankers’ Acceptance, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C-BA Issuer a
risk participation in such Clean Bankers’ Acceptance in an amount equal to the
product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Clean Bankers’ Acceptance.

 

(iii)          In the event that the L/C-BA Issuer presents a draft on a matured
Clean Bankers’ Acceptance for payment and the applicable Borrower or Restricted
Subsidiary, at the time of such presentment, does not have funds on deposit in
its account at the Administrative Agent sufficient to pay the entire amount of
the draft (including any charges or expenses paid or incurred by the L/C-BA
Issuer in connection with such draft), the Administrative Agent shall deem this
to be an Unreimbursed Amount and proceed in accordance with the provisions of
Section 2.03(d)(iii) which relate to a Bankers’ Acceptance not paid on maturity.

 

(d)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing or, with respect to any Acceptance Credit, presentation of
documents under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the L/C-BA Issuer shall notify the Borrowing Agent (for
itself and the applicable Borrower) and the Administrative Agent thereof.  Not
later than 12:00 noon on the date of any payment by an L/C-BA Issuer under a
Letter of Credit or Bankers’ Acceptance (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the L/C-BA Issuer in an amount equal to the
amount of such drawing or Bankers’ Acceptance, as applicable; provided, however,
that WFS Europe and WFS Singapore shall have no reimbursement obligations in
connection with Letters of Credit or Bankers’ Acceptances issued solely for the
account of WFS or any Domestic Subsidiary.  If the applicable Borrower fails to
so reimburse the L/C-BA Issuer by such time, the L/C-BA Issuer shall promptly
notify the Administrative Agent thereof, and the Administrative Agent shall
promptly thereafter notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof.  In such event, the
Borrowing Agent shall be deemed to have requested on behalf of such applicable

 

46

--------------------------------------------------------------------------------


 

Borrower a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by the L/C-BA Issuer
or the Administrative Agent pursuant to this Section 2.03(d)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(d)(i) make funds available to the Administrative Agent for the
account of the L/C-BA Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Percentage of the Unreimbursed Amount not
later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(d)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
L/C-BA Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the L/C-BA Issuer an
L/C-BA Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C-BA Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C-BA Issuer pursuant to Section 2.03(d)(ii) shall be deemed payment in respect
of its participation in such L/C-BA Borrowing and shall constitute an L/C-BA
Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Revolving Lender funds its Revolving Loan or L/C-BA
Advance pursuant to this Section 2.03(d) to reimburse the L/C-BA Issuer for any
amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Revolving Lender’s Applicable Revolving
Percentage of such amount shall be solely for the account of the L/C-BA Issuer.

 

(v)           Each Revolving Lender’s obligation to make Revolving Loans or
L/C-BA Advances to reimburse the L/C-BA Issuer for amounts drawn under Letters
of Credit and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the L/C-BA Issuer,
any Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make

 

47

--------------------------------------------------------------------------------


 

Revolving Loans pursuant to this Section 2.03(d) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrowing Agent of a
Committed Loan Notice).  Subject to Section 2.17(b), no such making of an L/C-BA
Advance shall relieve or otherwise impair the joint and several obligation of
the Borrowers to reimburse the L/C-BA Issuer for the amount of any payment made
by the L/C-BA Issuer under any Letter of Credit or Bankers’ Acceptance, together
with interest as provided herein.

 

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C-BA Issuer any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(d) by the time specified in Section 2.03(d)(ii), the L/C-BA Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C-BA Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C-BA Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C-BA
Issuer in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C-BA Advance in respect of the relevant L/C-BA Borrowing, as the
case may be.  A certificate of the L/C-BA Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(e)           Repayment of Participations.

 

(i)            At any time after the L/C-BA Issuer has made a payment under any
Letter of Credit or Bankers’ Acceptance and has received from any Revolving
Lender such Revolving Lender’s L/C-BA Advance in respect of such payment in
accordance with Section 2.03(d), if the Administrative Agent receives for the
account of the L/C-BA Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowing Agent, the
applicable Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Revolving Percentage thereof in the same
funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C-BA Issuer pursuant to Section 2.03(d)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C-BA Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C-BA Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to

 

48

--------------------------------------------------------------------------------


 

time in effect.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(f)            Obligations Absolute.  Subject to Section 2.17(b), the joint and
several obligation of the applicable Borrower (and, pursuant to this Agreement
or any other Loan Document, any other Borrower) to reimburse the L/C-BA Issuer
for each drawing under each Letter of Credit and each payment under any Bankers’
Acceptance, and to repay each L/C-BA Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit
or Bankers’ Acceptance, this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit or Bankers’
Acceptance (or any Person for whom any such beneficiary or any such transferee
may be acting), the L/C-BA Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or payment on such Bankers’ Acceptance or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit or Bankers’ Acceptance proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit
or Bankers’ Acceptance;

 

(iv)          waiver by the L/C-BA Issuer of any requirement that exists for the
L/C-BA Issuer’s protection and not the protection of the Borrower or any waiver
by the L/C-BA Issuer which does not in fact materially prejudice the Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit or Bankers’ Acceptance requires that demand be in the form
of a draft;

 

(vi)          any payment made by the L/C-BA Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit or
Bankers’ Acceptance if presentation after such date is authorized by the UCC,
the ISP or the UCP, as applicable;

 

(vii)         any payment by the L/C-BA Issuer under such Letter of Credit or
Bankers’ Acceptance against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit or Bankers’ Acceptance;
or any payment made by the L/C-BA Issuer under such Letter of Credit or Bankers’
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any

 

49

--------------------------------------------------------------------------------


 

beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Restricted Subsidiary.

 

Each of the Borrowing Agent and the applicable Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto, and each Bankers’
Acceptance, that is delivered to it and, in the event of any claim of
noncompliance with the Borrowing Agent’s instructions or other irregularity, the
Borrowing Agent or the applicable Borrower will immediately notify the L/C-BA
Issuer.  Each of the applicable Borrower and the Borrowing Agent shall be
conclusively deemed to have waived any such claim against any L/C-BA Issuer and
its correspondents unless such notice is given as aforesaid.

 

(g)           Role of L/C-BA Issuer.  Each Revolving Lender and each of the
Borrowers agree that, in paying any drawing under a Letter of Credit or making
any payment under a Bankers’ Acceptance, the L/C-BA Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C-BA
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C-BA Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit, Bankers’ Acceptance or Issuer
Document.  Subject to Section 2.17(b), the Borrowers hereby jointly and
severally assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as any of them may have against the
beneficiary or transferee at law or under any other agreement.  None of the
L/C-BA Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C-BA Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(f); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrowers or Restricted Subsidiaries for whose
benefit such Letter of Credit or Bankers’ Acceptance was issued may have a claim
against the L/C-BA Issuer, and the L/C-BA Issuer may be liable to such Borrower
or Restricted Subsidiary, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by such Borrower or
Restricted Subsidiary which such Borrower or Restricted Subsidiary proves were
caused by the L/C-BA Issuer’s willful misconduct or gross negligence or the
L/C-BA Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit or to honor any Bankers’ Acceptance presented for payment in strict
compliance with its terms and conditions.  In furtherance and not in limitation
of the foregoing, the L/C-BA Issuer may accept documents that appear on their
face to be in order,

 

50

--------------------------------------------------------------------------------


 

without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C-BA Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or Bankers’ Acceptance or
the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C-BA Issuer and the Borrowing Agent when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to 0.250% per annum
times the daily amount available to be drawn under such Letter of Credit, and
(ii) for each standby Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C-BA
Issuer pursuant to Section 2.15 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Applicable Revolving Percentages
allocable to such Letter of Credit pursuant to Section 2.16(a)(iv), with the
balance of such fee, if any, payable to the L/C-BA Issuer for its own account. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
and (ii) computed on a quarterly basis in arrears.  If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.  Notwithstanding the foregoing, WFS Europe and WFS Singapore shall have no
obligation to pay any Letter of Credit Fee in connection with Letters of Credit
issued solely for the account of WFS or any Domestic Subsidiary.

 

(j)            BA Fees.  The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage a Bankers’ Acceptance fee (the “BA Fee”) equal to the Bankers’
Acceptance Rate plus the Applicable Rate times the maximum stated amount of all
then outstanding Bankers’ Acceptances.  BA Fees shall be (i) due and payable on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Bankers’ Acceptance, on the Maturity Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Bankers’ Acceptance Rate or the Applicable Rate for Bankers’ Acceptances during
any quarter, the maximum stated amount of all

 

51

--------------------------------------------------------------------------------


 

outstanding Bankers’ Acceptances shall be computed and multiplied by the
Bankers’ Acceptance Rate or Applicable Rate, as applicable, separately for each
period during such quarter that such Bankers’ Acceptance Rate or Applicable
Rate, as applicable, was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all BA Fees shall accrue at the Default Rate. 
Notwithstanding the foregoing, WFS Europe and WFS Singapore shall have no
obligation to pay any BA Fee in connection with Bankers’ Acceptances issued
solely for the account of WFS or any Domestic Subsidiary.

 

(k)           Fronting Fee and Documentary and Processing Charges Payable to
L/C-BA Issuer.  The Borrowers shall pay directly to the L/C-BA Issuer for its
own account a fronting fee (i) with respect to each commercial Letter of Credit
or Bankers’ Acceptance, at the rate specified therefor, with respect to Bank of
America, in the BofA Fee Letter, computed on the amount of such Letter of Credit
or Bankers’ Acceptance, as applicable, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrowing Agent and the L/C-BA Issuer, computed on the amount of such increase,
and payable upon the effectiveness of such amendment, (iii) with respect to each
standby Letter of Credit, at the rate per annum specified with respect to Bank
of America, in the BofA Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee payable under clause (iii) of this Section 2.03(k) shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit or Bankers’
Acceptance, as applicable, on the Maturity Date and thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  In addition, the Borrowers shall pay directly to the L/C-BA
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C-BA
Issuer relating to letters of credit and bankers’ acceptances as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.  Notwithstanding the foregoing, WFS
Europe and WFS Singapore shall have no obligation to pay any fronting fee or
customary processing fee (including standard costs and charges) in connection
with Letters of Credit or Bankers’ Acceptances issued solely for the account of
WFS or any Domestic Subsidiary.

 

(l)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(m)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit or Bankers’ Acceptance issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, WFS shall be obligated to reimburse the L/C-BA Issuer hereunder for
any and all drawings under such Letter of Credit or Bankers’ Acceptance, and WFS
Europe and WFS Singapore shall be obligated to reimburse the L/C-BA Issuer
hereunder for any and all drawings or payments under each Letter of Credit or
Bankers’ Acceptance issued for their own account or for the account of any other
Foreign Subsidiary.  Each Borrower hereby acknowledges that the issuance of
Letters of Credit and/or Bankers’

 

52

--------------------------------------------------------------------------------


 

Acceptances for the account of Restricted Subsidiaries inures to the benefit of
the Borrowers, and that the Borrowers’ business derives substantial benefits
from the businesses of such Restricted Subsidiaries.

 

2.04         Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to the Borrowers from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Percentage of the Outstanding Amount of Revolving Loans and
L/C-BA Obligations of the Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender (other than the Swing Line
Lender), plus such Revolving Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C-BA Obligations, plus such Revolving Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Revolving Lender’s Revolving Commitment, and
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Lender’s Applicable Revolving Percentage times the
amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrowing Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrowing Agent.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or

 

53

--------------------------------------------------------------------------------


 

more of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowing Agent
at its office either by (i) crediting the account of the Borrowing Agent on the
books of the Swing Line Lender in immediately available funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowing Agent.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrowing Agent (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Borrowing
Agent with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Lender shall
make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line

 

54

--------------------------------------------------------------------------------


 

Lender at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to

 

55

--------------------------------------------------------------------------------


 

refinance such Revolving Lender’s Applicable Revolving Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05         Prepayments.

 

(a)           The Borrowers may, upon notice (which notice may be by telephone
and immediately confirmed in writing) from the Borrowing Agent to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; and (iv) subject to
Section 2.05(e), any prepayment of Term Loans shall be applied to the Singapore
Term Loans and the Domestic Term Loans on a pro rata basis, based upon the
Outstanding Amounts thereof.  Each such notice shall specify the date and amount
of such prepayment, whether the Loans to be repaid are Term Loans or Revolving
Loans and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are
to be prepaid, the Interest Period(s) of such Loans.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based upon such
Lenders’ Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrowing Agent, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, in the case of a prepayment in
anticipation of a refinancing of all or a portion of a Facility, any such notice
may state that it is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowing Agent (by
notice to the Administrative Agent on or prior to the specified date) if such
condition is not satisfied.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
principal repayment installments thereof in inverse order of maturity.  Subject
to Section 2.16, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages in respect of
the relevant Facilities.

 

(b)           The Borrowers may, upon notice from the Borrowing Agent to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000.  Each such notice shall specify the date and amount of such

 

56

--------------------------------------------------------------------------------


 

prepayment.  If such notice is given by the Borrower, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)           [Reserved.]

 

(d)           Mandatory Prepayments.  Subject to Section 2.05(e):

 

(i)            Dispositions of Assets.  If any Loan Party or any of their
respective Restricted Subsidiaries Disposes of any properties or assets (other
than any Disposition of any properties or assets permitted by any of Sections
7.05) in a single or series of related transactions which results in the
realization by such Person of Net Cash Proceeds in excess of the Threshold
Amount that has not been previously applied to mandatory prepayment, an
aggregate principal amount of Loans equal to 100% of the amount of all such Net
Cash Proceeds shall be prepaid promptly (but in any case within fifteen (15)
Business Days) after receipt thereof by such Loan Party or Restricted Subsidiary
and the expiration of the reinvestment period applicable thereto as specified in
the proviso to the following sentence.  The Borrowing Agent shall provide
Administrative Agent upon not less than three (3) Business Days’ prior written
notice of each such prepayment, which notice shall include a certificate of a
Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the calculations utilized in computing the Net Cash Proceeds of such Disposition
or Dispositions; provided that the amount of Net Cash Proceeds otherwise
resulting from any Disposition shall be computed net of cash amounts utilized by
WFS or any of its Restricted Subsidiaries within two hundred seventy (270) days
of such Disposition to purchase replacement or other assets useful to the
operation of the business of WFS or any of its Restricted Subsidiaries (or the
90th day after expiry of such 270-day period if WFS or any of its Restricted
Subsidiaries has entered into a legally binding commitment to utilize such
proceeds in accordance with the foregoing).

 

(ii)           Indebtedness.  Within fifteen (15) Business Days after receipt of
proceeds from each private or public issuance or incurrence of any Loan Party or
any of its Restricted Subsidiaries of any Indebtedness (other than Indebtedness
permitted by Section 7.03), an aggregate principal amount of Loans equal to 100%
of all Net Cash Proceeds received therefrom shall be prepaid.  The Borrowing
Agent shall provide Administrative Agent upon not less than three (3) Business
Days’ prior written notice of each such prepayment, which notice shall include a
certificate of a Responsible Officer of the Borrowing Agent setting forth in
reasonable detail the calculations utilized in computing the Net Cash Proceeds
of such issuance or incurrence.

 

(iii)          Extraordinary Receipts.  Within fifteen (15) Business Days of any
Extraordinary Receipt in excess of the Threshold Amount received by or paid to
or for the account of any Loan Party or any of their respective Restricted
Subsidiaries and the expiration of any reinvestment period applicable thereto as
specified in the proviso to the following sentence, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom shall
be prepaid.  The Borrowing Agent shall provide Administrative Agent upon not
less than three (3) Business Days’ prior written

 

57

--------------------------------------------------------------------------------


 

notice of each such prepayment, which notice shall include a certificate of a
Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the calculations utilized in computing the Net Cash Proceeds of such
Extraordinary Receipt; provided that the amount of Net Cash Proceeds otherwise
resulting from any Extraordinary Receipts shall be computed net of cash amounts
utilized by WFS or any of its Restricted Subsidiaries within two hundred seventy
(270) days of receipt of such Extraordinary Receipts to acquire replacement
assets for, restore or make repairs to, the affected assets giving rise to such
Extraordinary Receipts (or the 90th day after expiry of such 270-day period if
WFS or any of its Restricted Subsidiaries has entered into a legally binding
commitment to utilize such proceeds in accordance with the foregoing).

 

(iv)          Overadvances.  If the Administrative Agent notifies the Borrowing
Agent that the Total Revolving Outstandings at such time exceed the Aggregate
Revolving Commitments then in effect, the Borrowers shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C-BA Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C-BA Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

 

Each prepayment of Loans pursuant to clauses (i) through (iii) of this
Section 2.05(d) shall be applied first to the repayment of the principal amount
of the Domestic Term Loan and the Singapore Term Loan, on a pro rata basis, (to
be applied to the principal repayment installments of each of the Domestic Term
Loans and the Singapore Term Loans in inverse order of maturity), and second to
the repayment of the principal amount of Revolving Loans then outstanding
(without any reduction of the Revolving Commitments). Amounts to be applied
pursuant to this Section 2.05 to the prepayment of Revolving Loans or the
Domestic Term Loans and Singapore Term Loans shall be applied, as applicable,
first to reduce outstanding Base Rate Loans.  Any amounts remaining after each
such application shall be applied to prepay Eurodollar Rate Loans. 
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.05 shall be in excess of the amount of the outstanding Base
Rate Loans, only the portion of the amount of such prepayment as is equal to the
amount of such outstanding Base Rate Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (A) deposited in a collateral account and applied to the prepayment of
Eurodollar Rate Loans on the last day of the then next-expiring Interest Period
therefor (with all interest accruing thereon for the account of Borrower) or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 3.05.  Notwithstanding any such deposit in a collateral account,
interest shall continue to accrue on such Eurodollar Rate Loans until
prepayment.

 

(e)           No Effect on Obligations of WFS Europe or WFS Singapore.  In
accordance with Section 2.17, the obligations of each of WFS Europe and WFS
Singapore with respect to prepayment of Loans shall not exceed their respective
share of the obligations in respect of the Loans to which such prepayment is to
be applied.

 

58

--------------------------------------------------------------------------------


 

2.06         Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrowing Agent may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowing Agent shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the L/C-BA Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, the applicable sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments.  Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Revolving Lender according to its Applicable Revolving Percentage.  All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.

 

(b)           Mandatory.  (i) As of the Closing Date, aggregate Domestic Term
Loan Commitments and the aggregate Singapore Term Loan Commitments are zero.

 

(ii)           If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the Aggregate Revolving Commitments at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Commitment under this Section 2.06.  Upon any reduction of the Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Lender’s Applicable Revolving Percentage of such reduction amount.  All
fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

2.07         Repayment of Loans.

 

(a)           Domestic Term Loans.  WFS shall repay to the Domestic Term Loan
Lenders the aggregate principal amount of all Domestic Term Loans outstanding on
the following dates in the respective amounts set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with Section 2.05(d), if applicable, and with the order of priority
set forth in Section 2.05):

 

Date

 

Amount

December 31, 2013

 

$0

March 31, 2014

 

$0

 

59

--------------------------------------------------------------------------------


 

Date

 

Amount

June 30, 2014

 

$0

September 30, 2014

 

$0

December 31, 2014

 

$970,000

March 31, 2015

 

$970,000

June 30, 2015

 

$970,000

September 30, 2015

 

$970,000

December 31, 2015

 

$1,940,000

March 31, 2016

 

$1,940,000

June 30, 2016

 

$1,940,000

September 30, 2016

 

$1,940,000

December 31, 2016

 

$2,910,000

March 31, 2017

 

$2,910,000

June 30, 2017

 

$2,910,000

September 30, 2017

 

$2,910,000

December 31, 2017

 

$3,880,000

March 31, 2018

 

$3,880,000

June 30, 2018

 

$3,880,000

September 30, 2018

 

$3,880,000

Maturity Date

 

All remaining amounts outstanding

 

provided, however, that the final principal repayment installment of the
Domestic Term Loans shall be repaid on the Maturity Date for the Domestic Term
Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Domestic Term Loans outstanding.

 

(b)           Singapore Term Loans.  WFS Singapore shall repay to the Singapore
Term Loan Lenders the aggregate principal amount of all Singapore Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.05(d), if applicable, and with the
order of priority set forth in Section 2.05):

 

Date

 

Amount

December 31, 2013

 

$0

March 31, 2014

 

$0

June 30, 2014

 

$0

September 30, 2014

 

$0

December 31, 2014

 

$242,500

March 31, 2015

 

$242,500

June 30, 2015

 

$242,500

September 30, 2015

 

$242,500

December 31, 2015

 

$485,000

March 31, 2016

 

$485,000

June 30, 2016

 

$485,000

 

60

--------------------------------------------------------------------------------


 

Date

 

Amount

September 30, 2016

 

$485,000

December 31, 2016

 

$727,500

March 31, 2017

 

$727,500

June 30, 2017

 

$727,500

September 30, 2017

 

$727,500

December 31, 2017

 

$970,000

March 31, 2018

 

$970,000

June 30, 2018

 

$970,000

September 30, 2018

 

$970,000

Maturity Date

 

All remaining amounts outstanding

 

provided, however, that the final principal repayment installment of the
Singapore Term Loans shall be repaid on the Maturity Date for the Singapore Term
Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Singapore Term Loans outstanding.

 

(c)           Revolving Loans.  The Borrowers shall repay to the Revolving
Lenders on the Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.

 

(d)           Swing Line Loans.  The Borrowers shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten (10) Business Days after such Loan
is made and (ii) the Maturity Date.

 

2.08         Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Eurodollar Rate Loan; (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Base Rate Loan; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for Base
Rate Loans.

 

(b)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(c)           If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

61

--------------------------------------------------------------------------------


 

(d)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(e)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(f)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.  Notwithstanding the
foregoing, WFS Europe and WFS Singapore shall have no obligation to pay interest
accrued on Loans advanced solely to WFS (other than Loans advanced to WFS Europe
and/or WFS Singapore for their benefit at the request of the Borrowing Agent).

 

2.09         Fees.  In addition to certain fees described in subsections (i),
(j) and (k) of Section 2.03:

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount
of L/C-BA Obligations, subject to adjustment as provided in Section 2.16.  The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)           Other Fees.  The Borrowers shall pay to each Joint Lead Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the respective Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on

 

62

--------------------------------------------------------------------------------


 

a Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of WFS or any Restricted Subsidiary or for any other
reason, the Borrowers or the Lenders determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrowers as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C-BA Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrowers
under any Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C-BA Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C-BA Issuer, as the case may be, under Section 2.03(d)(iii), 2.03(i),
(j) or (k) or 2.08(b) or under Article VIII.  The Borrowers’ obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

 

2.11         Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note or a Term Loan Note, as the case may be, which shall evidence
such Lender’s Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit, Bankers’ Acceptances and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

63

--------------------------------------------------------------------------------


 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein; provided that, for the sake of clarity,
all payments made in respect of the Singapore Term Loans shall be made through
the Singapore Agent at its Administrative Agent’s Office.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Revolving Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Revolving Lender prior to the proposed date of any Revolving
Borrowing of Eurodollar Rate Loans (or, in the case of any Revolving Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Revolving Borrowing)
that such Revolving Lender will not make available to the Administrative Agent
such Revolving Lender’s share of such Revolving Borrowing, the Administrative
Agent may assume that such Revolving Lender has made such share available on
such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Revolving Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Revolving Lender has not in fact made
its share of the applicable Revolving Borrowing available to the Administrative
Agent, then the applicable Revolving Lender and the Borrowers severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Revolving Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans.  If the
Borrowers and such Revolving Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Revolving Lender pays its share of the
applicable Revolving Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in such
Revolving Borrowing.  Any payment by the Borrowers shall not relieve any
Revolving Lender of its funding obligations and shall be without prejudice to
any claim the Borrowers may have against a Revolving Lender that shall have
failed to make such payment to the Administrative Agent.

 

64

--------------------------------------------------------------------------------


 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowing
Agent prior to the date on which any payment is due to the Administrative Agent
for the account of the Lenders or the L/C-BA Issuer hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C-BA Issuer, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Appropriate
Lenders or the L/C-BA Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C-BA Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing to the Administrative Agent under this subsection (b) shall
be conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit, Bankers’ Acceptances and Swing Line Loans, as applicable, and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C-BA Obligations or in Swing Line Loans held by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans or participations and accrued interest thereon greater than its pro
rata

 

65

--------------------------------------------------------------------------------


 

share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C-BA Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest;

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C-BA Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to any Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply); and

 

(iii)          the provisions of this Section shall be subject to the sharing
provisions contained in the Intercreditor Agreement.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14         Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Revolving
Lenders), the Borrowing Agent may from time to time, request an increase in the
Aggregate Revolving Commitments by an amount (for all such requests) not
exceeding $150,000,000; provided that any such request for an increase shall be
in a minimum amount of $25,000,000.  At the time of sending such notice, the
Borrowing Agent (in consultation with the Administrative Agent) shall specify
the time period within which each Revolving Lender is requested to respond
(which shall in no event be less than thirty (30) days from the date of delivery
of such notice to the Revolving Lenders).

 

(b)           Revolving Lender Elections to Increase.  Each Revolving Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable

 

66

--------------------------------------------------------------------------------


 

Revolving Percentage of such requested increase.  Any Revolving Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.

 

(c)           Notification by Administrative Agent; Additional Revolving
Lenders.  The Administrative Agent shall notify the Borrowing Agent and each
Revolving Lender of the Revolving Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent, the L/C-BA Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld or delayed), the
Borrowing Agent may also invite additional Eligible Assignees to become
Revolving Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Revolving
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrowing Agent shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrowing Agent and the Revolving Lenders of the
final allocation of such increase and the Increase Effective Date.  For the
avoidance of doubt, no increase in the Aggregate Revolving Commitments pursuant
to this Section 2.14 shall increase the Swing Line Sublimit or the LC-BA
Sublimit.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrowing Agent shall deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Revolving Lender) signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V, in the case of the Borrowers, and the other
Loan Documents, in the case of each Loan Party party thereto, are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  At the request of the Administrative
Agent, the Borrowers shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Revolving Commitments under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or  10.01 to the contrary.

 

2.15         Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C-BA Issuer (i) if the L/C-BA Issuer has honored
any full or partial drawing request under any Letter of Credit or Bankers’
Acceptance and such drawing has resulted in an L/C-BA

 

67

--------------------------------------------------------------------------------


 

Borrowing, or (ii) if, as of the Maturity Date, any L/C-BA Obligation for any
reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C-BA Obligations.  At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent, the L/C-BA Issuer or the Swing Line Lender, the
Borrowers shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all remaining Fronting Exposure after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender.

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrowers, and to the extent provided by any Revolving Lender, such Revolving
Lender, hereby grant to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C-BA Issuer and the
Revolving Lenders (including the Swing Line Lender), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby (after giving effect to Section 2.16(a)(iv)), the Borrowers or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit,
Bankers’ Acceptances or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C-BA Obligations, Swing Line Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C-BA Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

68

--------------------------------------------------------------------------------


 

2.16         Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, if such Defaulting Lender
is a Revolving Lender, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C-BA Issuer or Swing Line Lender hereunder;
third, if such Defaulting Lenders is a Revolving Lender and if so determined by
the Administrative Agent or requested by the L/C-BA Issuer or Swing Line Lender,
to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan, Letter of Credit or Bankers’
Acceptance; fourth, as the Borrowing Agent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the Borrowing
Agent, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, in the case of a Defaulting Lender under any Facility, to the
payment of any amounts owing to the other Lenders under such Facility (in the
case of the Revolving Credit Facility, including the L/C-BA Issuer or Swing Line
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender under such Facility (in the case of the Revolving Credit
Facility, including the L/C-BA Issuer or Swing Line Lender), against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans under any
Facility or L/C-BA Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or L/C-BA Borrowings were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C-BA
Borrowings owed to, all non-Defaulting Lenders under the applicable Facility on
a pro rata basis (and ratably among

 

69

--------------------------------------------------------------------------------


 

all applicable Facilities computed in accordance with the Defaulting Lenders’
respective funding deficiencies) prior to being applied to the payment of any
Loans of, or L/C-BA Borrowings owed to, that Defaulting Lender under the
applicable Facility.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall (x) not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(i) and BA Fees as
provided in Section 2.03(j).

 

(iv)          Reallocation of Applicable Revolving Percentages to Reduce
Fronting Exposure.  During any period in which a Revolving Lender is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each Revolving Lender that is a non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit, Bankers’ Acceptances or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Revolving Percentage”
of each such non-Defaulting Lender shall be computed without giving effect to
the Revolving Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Revolving Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each Revolving Lender that is a
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit, Bankers’ Acceptances and Swing Line Loans shall not exceed the positive
difference, if any, of (1) the Revolving Commitment of that non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Revolving Loans of that
Revolving Lender.

 

(b)           Defaulting Lender Cure.  If the Borrowing Agent, the
Administrative Agent, Swing Line Lender and the L/C-BA Issuer agree in writing
in their sole discretion that a Defaulting Lender under any Facility should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders under such Facility or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans under such Facility and
funded and unfunded participations in Letters of Credit, Bankers’ Acceptances
and Swing Line Loans to be held on a pro rata basis by the Lenders under such
Facility in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder

 

70

--------------------------------------------------------------------------------


 

from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.17         Joint and Several Obligations.

 

(a)           To the extent that this Agreement provides that any Obligations
hereunder are joint and several, such joint and several obligations shall be
absolute and unconditional and shall remain in full force and effect until the
entire principal, interest, penalties, premiums and late charges, if any, on
this Agreement and all additional payments, if any, due pursuant to any other
Loan Document shall have been paid and, until such payment has been made, shall
not be discharged, affected, modified or impaired upon the happening from time
to time of any event, including, without limitation, any of the following
(subject to the provisions of applicable law), whether or not with notice to or
the consent of any of the Borrowers;

 

(b)           the waiver, compromise, settlement, release, termination or
amendment (including, without limitation, any extension or postponement of the
time for payment or performance or renewal or refinancing) of any or all of the
Obligations or agreements of any of the Borrowers hereunder or any other Loan
Document;

 

(c)           the failure to give notice to any or all of the Borrowers of the
occurrence of a default under the terms and provisions of this Agreement or any
other Loan Document;

 

(d)           the release, substitution or exchange by the holder of this
Agreement of any collateral securing any of the Obligations (whether with or
without consideration) or the acceptance by the holder of this Agreement of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any non-perfection or other impairment of
any collateral;

 

(e)           the release of any person primarily or secondarily liable for all
or any part of the Obligations, whether by Administrative Agent or any other
holder of this Agreement or in connection with any voluntary or involuntary
liquidation, dissolution, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors or similar event or proceeding affecting any or all of
the Borrowers or any other person or entity who, or any of whose property, shall
at the time in question be obligated in respect of the Obligations or any part
thereof; or

 

(f)            to the extent permitted by law, any other event, occurrence,
action or circumstance that would, in the absence of this clause, result in the
release or discharge of any or all of the Borrowers from the performance or
observance of any obligation, covenant or agreement contained in this Agreement.

 

Notwithstanding anything to the contrary contained in any Loan Document, but
without limiting the generality of Section 2.17(a), it is agreed and understood
that (1) WFS shall be jointly and severally liable for all Obligations arising
hereunder and (2) each of WFS Europe and WFS Singapore shall only be jointly and
severally liable for all Obligations of WFS Europe and WFS Singapore, including
without limitation all Loans, L/C—BA Obligations and other Obligations made to
either or both of them or any Foreign Subsidiary.

 

71

--------------------------------------------------------------------------------


 

2.18         Borrowing Agent.  To facilitate Borrowings by WFS Europe and WFS
Singapore, each of which is an entity organized outside of the United States,
each of WFS Europe and WFS Singapore appoints WFS as its Borrowing Agent with
respect to the Revolving Credit Facility and the Domestic Term Loan Facility. 
As the context may require, references to the Borrowing Agent in giving and
receiving certain notices, requests and other documents in connection herewith
shall be deemed to refer to WFS so acting on its own behalf as a Borrower.  Each
of the WFS Europe and WFS Singapore hereby directs the Administrative Agent, the
Swing Line Lender and the L/C-BA Issuer, as applicable, to disburse the proceeds
of each Loan, and to issue Letters of Credit and Bankers’ Acceptances, to or at
the direction of the Borrowing Agent, and such distribution will, in all
circumstances, be deemed to be made to each such Borrower.  Each of WFS Europe
and WFS Singapore hereby irrevocably designates, appoints, authorizes and
directs the Borrowing Agent (including each Responsible Officer of the Borrowing
Agent) to act on behalf of such Borrower with respect to the Revolving Credit
Facility for the purposes set forth in this Section 2.18, and to act on behalf
of such Borrower for purposes of any Request for Credit Extension of such
Borrower and the giving and receiving all notices and certifications under this
Agreement or any other Loan Document and otherwise for taking all other action
contemplated to be taken by the Borrowing Agent (including each Responsible
Officer of the Borrowing Agent) hereunder or under any other Loan Document. 
Each of the Administrative Agent, the Swing Line Lender and the L/C-BA Issuer,
as applicable, is entitled to rely and act on the instructions of the Borrowing
Agent, by and through any Responsible Officer of the Borrowing Agent, on behalf
of each of WFS Europe and WFS Singapore.  Notwithstanding any provision of this
Section 2.18 to the contrary, the Borrowing Agent shall not have the authority
to request on behalf of any of WFS Europe and WFS Singapore the issuance of
Letters of Credit or Bankers’ Acceptances, unless such Borrower for whose
benefit such Letter of Credit or Bankers’ Acceptance is requested has joined in
the execution of the Letter of Credit Application or Bankers’ Acceptance
Request, as applicable, relating thereto.  This Section 2.18 shall survive the
resignation of the Administrative Agent or of the L/C-BA Issuer, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  Any and all payments by or on account of any obligation of
the Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrowers
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrowers
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below. 
If the Borrowers or the Administrative Agent shall be required by Law to
withhold or deduct any Taxes, including without limitation United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full

 

72

--------------------------------------------------------------------------------


 

amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Law, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrowers shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C-BA Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Borrowers shall, and do hereby, indemnify the Administrative Agent, each
Lender and the L/C-BA Issuer, and shall make payment in respect thereof within
30 days (or, in the case of Other Taxes that are goods and services, value-added
or similar Taxes, three Business Days) after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the Borrowers or the Administrative Agent
or paid by the Administrative Agent, such Lender or the L/C-BA Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrowers shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 30 days
after written demand therefor, for any amount which a Lender or the L/C-BA
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Borrowers by a Lender or the
L/C-BA Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C-BA
Issuer, shall be conclusive absent manifest error; provided, however, that no
Borrower shall be required to provide indemnification under this paragraph for
any payment or liability incurred more than six months prior to the date that
such certificate is delivered.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C-BA Issuer shall, and do hereby, indemnify the Borrowers
and the Administrative Agent, and shall make payment in respect thereof within
30 days after written demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C-BA Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C-BA Issuer, as the

 

73

--------------------------------------------------------------------------------


 

case may be, to the Borrowers or the Administrative Agent pursuant to subsection
(e).  Each Lender and the L/C-BA Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the L/C-BA Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or the L/C-BA Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)           Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Borrowers and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s status for withholding tax purposes in
the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent duly completed and executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

74

--------------------------------------------------------------------------------


 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            duly completed and executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(II)          duly completed and executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)        duly completed and executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed and executed originals of  Internal Revenue Service
Form W-8BEN, or

 

(V)          duly completed and executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iii)          If any payment made pursuant to this Agreement to any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation under this Agreement would be subject to U.S. federal withholding
Tax imposed by FATCA if such recipient were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), each such Lender, the
L/C Issuer or other recipient shall deliver to the Borrowing Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowing Agent or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowing Agent or the Administrative Agent as may
be necessary for the Borrowing Agent and the Administrative Agent to

 

75

--------------------------------------------------------------------------------


 

comply with their obligations under FATCA and to determine that such recipient
has complied with such recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

(iv)          Each Lender, the L/C Issuer and any other recipient of any payment
to be made by or on account of any obligation under this Agreement agrees that
if any form or certification it previously delivered pursuant to this
Section 3.01(e) expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrowing Agent
and the Administrative Agent in writing of its legal inability to do so.

 

(v)           Each Lender shall promptly (A) notify the Borrowing Agent and the
Administrative Agent in writing of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) deliver to
the Borrowing Agent and to the Administrative Agent such duly completed and
executed documentation prescribed by applicable Laws as will permit payments
hereunder or under any other Loan Document to be made without withholding or at
a reduced rate of withholding and take such other steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C-BA Issuer, or have any
obligation to pay to any Lender or the L/C-BA Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
L/C-BA Issuer, as the case may be.  If the Administrative Agent, any Lender or
the L/C-BA Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers has paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent, such Lender or the L/C-BA Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C-BA Issuer, agrees to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C-BA Issuer in the event the
Administrative Agent, such Lender or the L/C-BA Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C-BA Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

 

76

--------------------------------------------------------------------------------


 

3.02                          Illegality.

 

(a)                                 Illegality to Make, Maintain or Fund Certain
Loans.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowing Agent through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowing Agent that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all Eurodollar Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such conversion, the Borrowers shall also pay accrued
interest on the amount so converted.  If the making or maintaining of both
Eurodollar Rate Loans and Base Rate Loans is illegal, with respect to WFS Europe
or WFS Singapore, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to agree on an alternate cost of funds plus an
applicable margin.

 

(b)                                 Designated Lenders and Illegality.  Each
Lender at its option may make any Credit Extension to any Borrower by causing
any domestic or foreign branch or Affiliate of such Lender (each a “Designated
Lender”) to make such Credit Extension (and in the case of an Affiliate, the
provisions of Sections 3.01 through 3.05 and 10.04 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Credit
Extension in accordance with the terms of this Agreement; provided, however, if
any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Designated Lender to perform its obligations
hereunder or to issue, make, maintain, fund or charge interest with respect to
any Credit Extension to any Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia then, on notice thereof by such Lender to the Borrowing Agent through
the Administrative Agent, and until such notice by such Lender

 

77

--------------------------------------------------------------------------------


 

is revoked, any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended.

 

3.03                          Inability to Determine Rates.  If in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof,  (a)  the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan  or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) (i) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Facility Lenders determine that for any
reason  the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrowing Agent and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent upon the instruction
of the Required Facility Lenders revokes such notice.  Upon receipt of such
notice, the Borrowing Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrowing Agent and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Facility Lenders notify the
Administrative Agent and the Borrowing Agent that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrowing
Agent written notice thereof.

 

3.04                          Increased Costs; Reserves on Eurodollar Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits

 

78

--------------------------------------------------------------------------------


 

with or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C-BA
Issuer;

 

(ii)                                  subject any Lender or the L/C-BA Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any Bankers’ Acceptance, any participation in a Letter of Credit or
Bankers’ Acceptance or any Eurodollar Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C-BA Issuer in respect thereof
(in each case, except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C-BA Issuer); or

 

(iii)                               impose on any Lender or the L/C-BA Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or Bankers’ Acceptance, or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C-BA Issuer of
participating in, issuing or maintaining any Letter of Credit or Bankers’
Acceptance (or of maintaining its obligation to participate in or to issue any
Letter of Credit or Bankers’ Acceptance), or to reduce the amount of any sum
received or receivable by such Lender or the L/C-BA Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the L/C-BA Issuer, the Borrowers will, subject to Section 3.04(c),  pay to such
Lender or the L/C-BA Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C-BA Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C-BA Issuer determines that any Change in Law affecting such Lender or the
L/C-BA Issuer or any Lending Office of such Lender or such Lender’s or the
L/C-BA Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
L/C-BA Issuer’s capital or on the capital of such Lender’s or the L/C-BA
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Bankers’ Acceptances held by, such Lender, or the Letters of Credit or
Bankers’ Acceptances issued by the L/C-BA Issuer, to a level below that which
such Lender or the L/C-BA Issuer or such Lender’s or the L/C-BA Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C-BA Issuer’s policies and the policies of
such Lender’s or the L/C-BA Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will, subject to
Section 3.04(c), pay to such Lender or the L/C-BA Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C-BA
Issuer or such Lender’s or the L/C-BA Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  Any Lender
or the L/C-BA Issuer claiming compensation pursuant to subsection (a) or (b) of
this Section shall deliver to the Borrowing

 

79

--------------------------------------------------------------------------------


 

Agent a certificate setting forth a reasonably detailed calculation of the
amount or amounts necessary to compensate such Lender or the L/C-BA Issuer or
its holding company, as the case may be, and the basis for such compensation as
specified in subsection (a) or (b) of this Section, which certificate shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C-BA Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C-BA Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C-BA Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C-BA Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C-BA Issuer, as the case may be, notifies the Borrowing Agent of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C-BA Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrowers shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                          Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) to the Borrowing Agent from
time to time, which demand shall be accompanied by a statement setting forth the
basis for the amount being claimed, the Borrowers shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrowing Agent; or

 

80

--------------------------------------------------------------------------------


 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrowing Agent pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06                          Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or any Borrower is
required to pay any additional amount to any Lender, the L/C-BA Issuer, or any
Governmental Authority for the account of any Lender or the L/C-BA Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender or the L/C-BA Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender or the L/C-BA Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C-BA Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C-BA
Issuer, as the case may be.  The Borrowers hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C-BA Issuer in connection
with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

3.07                          Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                          Conditions of Amendment and Restatement.  The
effectiveness of this Agreement as an amendment and restatement of the Existing
Credit Agreement is subject to satisfaction of the following conditions
precedent:

 

81

--------------------------------------------------------------------------------


 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrowing Agent;

 

(ii)                                  (A) Revolving Notes executed by the
Borrowers in favor of each Revolving Lender requesting a Revolving Note; (B) a
Term Loan Note executed by WFS in favor of each Domestic Term Loan Lender
requesting a Term Loan Note; and (C) a Term Loan Note executed by WFS Singapore
in favor of each Singapore Term Loan Lender requesting a Term Loan Note;

 

(iii)                               executed counterparts of the Pledge
Agreement together with:

 

(A)                               to the extent required thereby, certificates
representing the Pledged Interests referred to therein accompanied by undated
stock powers executed in blank,

 

(B)                               proper UCC financing statements in form
appropriate for filing under the UCC of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Pledge Agreement, covering the Collateral described
therein, and

 

(C)                               certified copies of UCC search reports dated a
date reasonably near to the Closing Date, listing all effective financing
statements which name any Loan Party party to the Pledge Agreement (under their
present names and any previous names) as debtors, together with copies of such
financing statements, and

 

(D)                               evidence of the completion of all other
actions, recordings and filings of or with respect to the Pledge Agreement that
the Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby;

 

(iv)                              Subordination Agreements with respect to any
Subordinated Debt other than Indebtedness represented by Permitted Convertible
Notes (dated as of the date of execution and delivery thereof);

 

(v)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

82

--------------------------------------------------------------------------------


 

(vi)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vii)                           a favorable opinion of Chadbourne & Parke LLP,
special New York counsel to the Loan Parties, and such local counsel to the Loan
Parties as the Administrative Agent shall request (it being understood that
opinions as to Foreign Subsidiaries shall be limited to those that are Material
Subsidiaries), in each case addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit J and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(viii)                        a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents and approvals of a
Governmental Authority required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, which consents and approvals shall be in
full force and effect, or (B) stating that no such consents or approvals are so
required;

 

(ix)                              a certificate signed by a Responsible Officer
of the Borrowers certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, (B) there is no action, suit, investigation
or proceeding pending or, to the knowledge of any Borrower, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (C) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

 

(x)                                 a certificate signed by a Responsible
Officer of WFS which shall include a list of the Guarantors as of the Closing
Date and the aggregate book value of assets (including Equity Interests but
excluding Investments that are eliminated in consolidation) represented by each
such Guarantor on an individual basis as of June 30, 2013;

 

(xi)                              certificates attesting to the Solvency of each
Loan Party before and after giving effect to any Borrowings on the Closing Date,
from its chief financial officer, treasurer or other Responsible Officer with
knowledge of the financial condition of such Loan Party;

 

(xii)                           such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C-BA Issuer, the Swing
Line Lender or the Required Lenders reasonably may require.

 

83

--------------------------------------------------------------------------------


 

(b)                                 Any fees required to be paid under the Loan
Documents on or before the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrowers shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

(d)                                 Without limiting the generality of the
provisions of the last paragraph of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02                          Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrowers and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C-BA Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 Each Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type or a continuation of Eurodollar Rate Loans) submitted by the Borrowing
Agent shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

84

--------------------------------------------------------------------------------


 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                          Existence, Qualification and Power.  Each Loan
Party and each Restricted Subsidiary thereof (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) of this Section 5.01, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02                          Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clauses (b) and
(c) of this Section 5.02, to the extent such conflict, breach, contravention,
creation, payment or violation could not reasonably be expected to have a
Material Adverse Effect.

 

5.03                          Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
(other than any consent or approval which has been obtained and is in full force
and effect) and except to the extent the failure to obtain the same could not
reasonably be expected to have a Material Adverse Effect.

 

5.04                          Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to (i) bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity, and (ii) any lack of
enforceability of any “keepwell” provision included in any Loan Document against
any Loan Party that is a Foreign Subsidiary (other than any Foreign Subsidiary
that is a Borrower) as a result of laws applicable to such Loan Party.

 

85

--------------------------------------------------------------------------------


 

5.05                          Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the consolidated financial condition of WFS and its Subsidiaries as of
the date thereof and their consolidated results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of WFS and its Subsidiaries as of the date thereof.

 

(b)                                 The unaudited consolidated balance sheets of
WFS and its Subsidiaries dated June 30, 2013 delivered pursuant to the Existing
Credit Agreement, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the consolidated financial condition of WFS and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The consolidated forecasted balance sheet
and related consolidated statements of income and cash flows of WFS and its
Subsidiaries most recently delivered pursuant to Section 6.01(c) were prepared
in good faith on the basis of the assumptions that were reasonable in light of
the conditions existing at the time of delivery of such forecasts, it being
understood that projections, forecasts and other forward looking information are
subject to significant contingencies and uncertainties, many of which are beyond
the control of WFS and that no assurance can be given that such projections and
forecasts will be realized.

 

5.06                          Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower or any Restricted Subsidiary or against
any of their properties that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

 

5.07                          No Default.  Neither any Loan Party nor any
Restricted Subsidiary thereof is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08                          Ownership of Property; Liens.  Each of the
Borrowers and each Restricted Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material

 

86

--------------------------------------------------------------------------------


 

Adverse Effect.  No property of any Borrower or any Restricted Subsidiary is
subject to any Liens, other than Liens permitted by Section 7.01.

 

5.09                          Environmental Compliance.  Each Borrower and each
Restricted Subsidiary conducts in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof each
Borrower and each Restricted Subsidiary has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10                          Insurance.  The properties of each Borrower and
each Restricted Subsidiary are insured with financially sound and reputable
insurance companies, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where such Borrower or such Restricted
Subsidiary operates.

 

5.11                          Taxes.  Each Borrower and each Restricted
Subsidiary have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
any Borrower or any Restricted Subsidiary that would, if made, have a Material
Adverse Effect.  Neither any Loan Party nor any Restricted Subsidiary thereof is
party to any tax sharing agreement.

 

5.12                          ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws, except to the extent that such noncompliance could not reasonably be
expected to have a Material Adverse Effect.  Each Pension Plan that is intended
to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service.  To
the best knowledge of each Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

 

(b)                                 (i) No ERISA Event has occurred, and neither
any Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) each Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained, in each case, to the extent the
liability resulting therefrom could not reasonably be expected to exceed the
Threshold Amount; (iii) as of

 

87

--------------------------------------------------------------------------------


 

the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither any Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date, in each case, to the extent the liability resulting therefrom
could not reasonably be expected to exceed the Threshold Amount; (iv) neither
any Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither any Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(c)                                  Neither any Borrower nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than (A) on the Closing Date, those listed on Schedule 5.12(c) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

(d)                                 With respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by any Loan Party or any Restricted Subsidiary of
any Loan Party that is not subject to United States law (a “Foreign Plan”):

 

(i)                                     any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices, except to the extent that the failure to
comply with such law or such terms could not reasonably be expected to have a
Material Adverse Effect;

 

(ii)                                  the fair market value of the assets of
each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles, except to
the extent that such insufficiency could not reasonably be expected to have a
Material Adverse Effect; and

 

(iii)                               each Foreign Plan required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities, except to the extent that such failure to register or
maintain good standing could not reasonably be expected to have a Material
Adverse Effect.

 

5.13                          Subsidiaries; Equity Interests.  As of the Closing
Date, WFS has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and as of the

 

88

--------------------------------------------------------------------------------


 

Closing Date all of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by WFS or a
Subsidiary in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens except those created under the Pledge Agreement.  As of the Closing
Date, none of WFS or any of its Restricted Subsidiaries has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13 or otherwise permitted by Section 7.02. 
All of the outstanding Equity Interests in WFS have been validly issued, are
fully paid and non-assessable.  Set forth on Part (c) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number (if any) issued to it by
the jurisdiction of its incorporation.  The copy of the charter of each Loan
Party and each amendment thereto provided pursuant to Section 4.01(a)(vi) is a
true and correct copy of each such document, each of which is valid and in full
force and effect as of the Closing Date.

 

5.14                          Margin Regulations; Investment Company Act.

 

(a)                                 No Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit and Bankers’ Acceptance, not more than 25% of the value of
the assets (either of any Borrower by itself or any Borrower and its Restricted
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between such Borrower, or among one or more Borrowers, and any Lender
or any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)                                 No Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

5.15                          Disclosure.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16                          Compliance with Laws.  Each Loan Party and each
Restricted Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith

 

89

--------------------------------------------------------------------------------


 

by appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                          Intellectual Property; Licenses, Etc.  Except for
such failure to own, possess or have the right to use that could reasonably be
expected to have a Material Adverse Effect, each Borrower and each Restricted
Subsidiary owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the knowledge of each
Borrower, (a) no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person and (b) no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of any Borrower, threatened, which, in
the case of clauses (a) and (b) of this Section 5.17 either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.18                          Solvency.  Each Loan Party is, individually and
together with its Restricted Subsidiaries on a consolidated basis, Solvent.

 

5.19                          No Burdensome Agreements.  No Loan Party is a
party to any agreement or contract or subject to any restriction contained in
its Organizational Documents which could reasonably be expected to have a
Material Adverse Effect.

 

5.20                          OFAC.  Neither any Borrower, nor any of their
respective Subsidiaries, nor, to the knowledge of any Borrower or their
respective Subsidiaries, any director, officer or employee thereof, is an
individual or entity currently the subject of any Sanctions, nor is any Borrower
or any Subsidiary located, organized, resident or doing business in a Designated
Jurisdiction except, in each case, as authorized by the relevant Sanctions
authority or not prohibited by any Sanction.

 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Restricted Subsidiary to:

 

6.01                          Financial Statements.   Deliver to the
Administrative Agent:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of WFS (or, if earlier, 5 days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)) (commencing with the fiscal year ended
December 31, 2013), a consolidated balance sheet of WFS and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, such consolidated
statements to be (i) audited and accompanied by a report and opinion of an

 

90

--------------------------------------------------------------------------------


 

independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) to be accompanied by unaudited reconciling financial
statements including a balance sheet of WFS and its Restricted Subsidiaries (and
excluding the Unrestricted Subsidiaries) and the related consolidated statements
of income or operations, changes in shareholders’ equity, and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year; and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrowers (or, if earlier, 5 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ended September 30, 2013), a
consolidated balance sheet of WFS and its Subsidiaries as at the end of such
fiscal quarter, the related consolidated statements of income or operations for
such fiscal quarter and for the portion of the WFS’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the WFS’s fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of WFS as fairly presenting the consolidated financial condition,
results of operations, shareholders’ equity and cash flows of WFS and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; such consolidated statements to be
accompanied by unaudited reconciling financial statements including a balance
sheet of WFS and its Restricted Subsidiaries (and excluding the Unrestricted
Subsidiaries) and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year;
and

 

(c)                                  as soon as available, but in any event at
least 15 days before the end of each fiscal year of WFS, forecasts prepared by
management of WFS, in form reasonably satisfactory to the Administrative Agent,
of (i) consolidated balance sheets and related consolidated statements of income
or operations and cash flows of WFS and its Subsidiaries on a quarterly basis
for the immediately following fiscal year and (ii) consolidated balance sheets
and related consolidated statements of income or operations and cash flows of
WFS and its Restricted Subsidiaries on a quarterly basis for the immediately
following fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02                          Certificates; Other Information.  Deliver to the
Administrative Agent:

 

(a)                                 (i) concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer, assistant treasurer or controller of WFS (which delivery

 

91

--------------------------------------------------------------------------------


 

may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or e-mail and shall be deemed to be an
original authentic counterpart thereof for all purposes); (ii) concurrently with
the delivery of the financial statements referred to in Sections 6.01(a), a list
of the Guarantors as of the end of such fiscal year and the aggregate book value
of assets (including Equity Interests but excluding Investments that are
eliminated in consolidation) represented by each such Guarantor on an individual
basis as of the end of such fiscal year;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of WFS, and copies of all annual,
regular, periodic and special reports and registration statements which WFS may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(c)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Restricted Subsidiary thereof pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02 unless waived by the Administrative Agent at the request of the
Borrowing Agent;

 

(d)                                 promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Restricted
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Restricted Subsidiary thereof that if adversely determined  could reasonably be
expected to have a Material Adverse Effect;

 

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Borrowers or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender may from time to time reasonably request;

 

(f)                                   promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt; and

 

(g)                                  promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Restricted Subsidiaries with any Environmental Law
or Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which WFS
posts such documents, or provides a link thereto on WFS’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on WFS’s behalf on an Internet or intranet website, if any,
to which each Lender and the

 

92

--------------------------------------------------------------------------------


 

Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that WFS shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Borrowing Agent to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by WFS with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C-BA Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  The Borrowers hereby agree that so long as
any Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C-BA Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

6.03                          Notices.  Promptly notify the Administrative
Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Borrower or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Borrower or any Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Borrower or
any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws;

 

93

--------------------------------------------------------------------------------


 

(c)                                  of the occurrence of any ERISA Event; and

 

(d)                                 of any determination by the Borrowers
referred to in Section 2.10(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the event or events referred to therein and stating what action the applicable
Borrower has taken and proposes to take with respect thereto.

 

6.04                          Payment of Obligations.  Except where failure to
so pay or discharge could not reasonably be expected to have a Material Adverse
Effect, pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Borrowers or such Restricted Subsidiary; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except where the failure to pay or
discharge could not reasonably be expected to have a Material Adverse Effect.

 

6.05                          Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and, with respect to each Borrower and Material
Subsidiary, good standing under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.04 or 7.05; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                          Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except in
the case of clauses (a) and (b) of this Section 6.06 where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.07                          Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

 

6.08                          Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ,

 

94

--------------------------------------------------------------------------------


 

injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09                          Books and Records.

 

(a)                                 Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Restricted Subsidiary, as the case may
be.

 

6.10                          Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrowers and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrowing Agent; provided, however, that
(i) if no Event of Default exists, (x) the Borrowers shall not be obligated to
reimburse the expenses associated with more than one visit and inspection per
calendar year and (y) there shall be not more than one visit and inspection per
fiscal quarter in the aggregate for the Administrative Agent and the Lenders;
and (ii) when an Event of Default exists the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and without advance notice.

 

6.11                          Use of Proceeds.  Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.

 

6.12                          Additional Guarantors.

 

(a)                                 Material Subsidiaries; Guarantors of
Permitted Convertible Notes.  (i) Promptly notify the Administrative Agent at
the time that any Person is or becomes a Material Subsidiary or is or becomes a
guarantor of any Indebtedness owing with respect to any Permitted Convertible
Notes (if, in either case, not already a Guarantor hereunder), and (ii) promptly
(and in any event, with respect to Domestic Subsidiaries, within thirty (30)
days, and, with respect to Foreign Subsidiaries, within sixty (60) days) cause
such Person to become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty Joinder Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose; provided that no
Foreign Subsidiary shall be required to become a Guarantor pursuant to this
subsection (a) if such guaranty would violate applicable Law or result in a
material adverse tax consequence to the Borrowers or any Subsidiary.

 

(b)                                 Other Subsidiaries.  If, as of the end of
any fiscal quarter of WFS occurring after the Closing Date, the aggregate book
value of assets of all then existing Guarantors, on a consolidated basis,
(including Equity Interests in other Subsidiaries, but excluding Investments

 

95

--------------------------------------------------------------------------------


 

that are eliminated in consolidation) do not represent at least 80% of the
aggregate book value of assets of WFS and its Subsidiaries on a consolidated
basis as of the end of WFS’s most recently completed fiscal year (the “80%
Guaranty Threshold”), then the Borrowing Agent shall (i) promptly notify the
Administrative Agent that the 80% Guaranty Threshold is not met and identify
additional Domestic Subsidiaries, and if necessary, additional Foreign
Subsidiaries (without regard to any material adverse tax consequences which may
result therefrom), to become Guarantors such that upon such identified
Subsidiaries becoming Guarantors, the 80% Guaranty Threshold will be satisfied,
and (ii) promptly (and in any event, with respect to any Domestic Subsidiary,
within thirty (30) days, and, with respect to any Foreign Subsidiary, within
sixty (60) days), in each case, which period may extended by the Administrative
Agent in its sole discretion, cause each such Subsidiary to become a Guarantor
by executing and delivering to the Administrative Agent a Guaranty Joinder
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose; provided that (x) no Foreign Subsidiary shall be
required to become a Guarantor pursuant to this subsection (b) if such guaranty
would violate applicable Law and (y) none of Atlantic Fuel Services, IRC and
Resource Recovery shall be required to become a Guarantor pursuant to this
subsection (b) so long as such Subsidiary is in compliance with Section 7.13.

 

(c)                                  Additional Collateral; Documents.  In the
event that any Subsidiary becomes a Guarantor after the Closing Date pursuant to
subsections (a) or (b) of this Section 6.12, promptly (and in any event, with
respect to any Domestic Subsidiary, within thirty (30) days, and, with respect
to any Foreign Subsidiary, within sixty (60) days, in each case, which period
may extended by the Administrative Agent in its sole discretion) cause (i) each
such Subsidiary to (A) if such Subsidiary is a Domestic Subsidiary and in fact
has one or more Subsidiaries, become a party to the Pledge Agreement by
executing and delivering to the Administrative Agent a Pledge Joinder Agreement
or such other document as the Administrative Agent shall deem appropriate for
such purpose and comply with the requirements therein, and (B) deliver to the
Administrative Agent documents of the types referred to in clauses (v) and
(vi) of Section 4.01(a) and, if requested by the Administrative Agent, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
required to entered into by such Subsidiary pursuant to this Section 6.12), and
(ii) each owner of the Equity Interests of such Subsidiary (if such owner is WFS
or any of its Domestic Subsidiaries that is a Guarantor) shall deliver a Pledge
Agreement Supplement or Pledge Joinder Agreement, as applicable, pursuant to
which such owner shall pledge its then owned Pledged Interests in such
Subsidiary, in the case of each of clauses (i) and (ii) in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

6.13                          Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and Environmental Permits, except
if the failure to so comply could not reasonably be expected to have a Material
Adverse Effect; obtain and renew all Environmental Permits required by all
applicable Environmental Laws for its operations and properties, except to the
extent the failure to obtain or renew the same could not reasonably be expected
to have a Material Adverse Effect; and conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither any Borrower nor any Restricted

 

96

--------------------------------------------------------------------------------


 

Subsidiary shall be required to undertake any such cleanup, removal, remedial or
other action (a) to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP or (b) if
the failure to do so could not reasonably be expected to have a  Material
Adverse Effect.

 

6.14                          Further Assurances.  Within a reasonable time
following the request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.

 

6.15                          Material Contracts.  Perform and observe all the
material terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect
and enforce each such Material Contract in accordance with its terms.

 

6.16                          BSA Provision.  The Borrowers shall use
commercially reasonable efforts to comply, and cause each Restricted Subsidiary
to use commercially reasonable efforts to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.

 

ARTICLE VII.  NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
outstanding Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, no Borrower
shall, nor shall any Borrower permit any Restricted Subsidiary to, directly or
indirectly:

 

7.01                          Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 7.01 and any renewals or extensions thereof, provided that
(i) the actual property covered thereby is not expanded, (ii) the amount secured
or benefited thereby is not increased except as contemplated by

 

97

--------------------------------------------------------------------------------


 

Section 7.03(b), and (iii) any renewal or extension of the obligations secured
or benefited thereby is permitted by Section 7.03(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

 

(d)                                 Liens of landlords arising by statute and
Liens of suppliers, mechanics, carriers, materialmen, warehousemen or workmen
and other similar Liens, in each case, (i) imposed by law or arising in the
ordinary course of business, (ii) for amounts not yet due or that are being
contested in good faith by appropriate proceedings and (iii) with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

 

(e)                                  encumbrances arising under leases or
subleases of real property that do not, in the aggregate, materially detract
from the value of such real property or interfere with the ordinary conduct of
the business conducted or proposed to be conducted on or at such real property;

 

(f)                                   Liens in favor of lessors securing
operating leases and financing statements with respect to a lessor’s right in
and to personal property leased in the ordinary course of business other than
through a Capital Lease;

 

(g)                                  any title transfer, retention of title,
hire purchase or conditional sale arrangement or arrangements having a similar
effect arising in the ordinary course of business in connection with the
deferred purchase price of goods or services in favor of the suppliers thereof;

 

(h)                                 pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(i)                                     deposits to secure the performance of
bids, tenders, sales, trade contracts and leases (other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(j)                                    easements, rights-of-way, restrictions
and other similar encumbrances affecting real property, which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(k)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(l)                                     Liens securing Indebtedness permitted
under Section 7.03(f); provided that such Liens do not at any time encumber any
property other than the property financed by such Indebtedness;

 

(m)                             Liens securing Indebtedness permitted under
Section 7.03(k); provided that such Liens do not at any time encumber any
property other than the property (and proceeds thereof) financed by such
Indebtedness;

 

98

--------------------------------------------------------------------------------


 

(n)                                 Liens securing Indebtedness permitted under
Section 7.03(l); provided that (i) such Liens do not at any time encumber any
Collateral and (ii) the aggregate value of property (calculated using the cost
thereof) subject to such Liens at any time shall not exceed 105% of the
aggregate principal amount of such Indebtedness;

 

(o)                                 cash collateral provided in the ordinary
course of business under commodities hedging agreements (including synthetic
hedging agreements) permitted under Section 7.03(e) as required due to
fluctuations in the price of the underlying commodities of such agreements;

 

(p)                                 (i) Liens on Related Rights and Property in
favor of any transferee of accounts receivable Disposed of pursuant to
Section 7.05(e) and (ii) Liens securing Indebtedness permitted under
Section 7.03(f)(ii);

 

(q)                                 Liens securing Indebtedness permitted under
Section 7.03(p);

 

(r)                                    Liens incurred in connection with any
Netting Arrangement, provided that such Liens do not encumber any property of a
Borrower or a Restricted Subsidiary other than the rights of such Borrower or
Restricted Subsidiary in any obligations owing to it by a Counterparty under any
transaction and its contractual rights against a Counterparty under any
transaction (i.e., all receivables and general intangibles for which such
Counterparty is the obligor); and

 

(s)                                   Liens not otherwise permitted hereunder
securing obligations the amount of which shall at no time exceed $1,000,000 in
the aggregate.

 

7.02                          Investments.  Make any Investments, except:

 

(a)                                 Investments held by such Borrower or such
Restricted Subsidiary in the form of cash, cash equivalents or short-term
marketable debt securities;

 

(b)                                 (i) Investments by any Borrower or any
Restricted Subsidiary in their respective Restricted Subsidiaries outstanding on
the date hereof and (ii) additional Investments after the Closing Date by any
Borrower or any Restricted Subsidiary in another Restricted Subsidiary; provided
that immediately upon giving effect to such Investment in this clause (ii) the
80% Guarantor Threshold is satisfied;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(d)                                 Guarantees permitted by Section 7.03 and, to
the extent constituting Investments, transactions permitted under Section 7.04;

 

(e)                                  Investments existing on the date hereof
(other than those referred to in Section 7.02(b)(i)) and set forth on
Schedule 5.13;

 

(f)                                   Investments constituting Acquisitions;
provided that, with respect to each Acquisition made pursuant to this
Section 7.02(f):

 

99

--------------------------------------------------------------------------------


 

(i)                                     any Restricted Subsidiary created to
consummate, or acquired as a result of, such Acquisition shall comply with the
applicable requirements of Section 6.12;

 

(ii)                                  the lines of business of the Person to be
(or the property of which is to be) so purchased or otherwise acquired shall not
be substantially different from the marketing, sale, financing, distribution or
brokerage of fuel and/or energy products or the provision of ancillary services
related or incidental thereto;

 

(iii)                               immediately before and immediately after
giving effect to any such Acquisition no Default shall have occurred and be
continuing,

 

(iv)                              the Consolidated Senior Leverage Ratio is less
than 3.50 to 1.00, both immediately before such Acquisition and immediately
after giving effect to such Acquisition on a pro forma basis as if such
Acquisition occurred on the first day of the four-fiscal quarter period most
recently ended for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), as the
case may be (except that, in the case of any Acquisition consummated after the
end of the fourth fiscal quarter of a fiscal year and prior to the delivery of
audited financials for such fiscal year, such pro forma calculations may be
based, to the extent approved by Administrative Agent, on financial information
that complies with the requirements of Section 6.01(b)), and, in the case of any
Acquisition for consideration in excess of the Threshold Amount, WFS shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating
compliance with the requirements of this clause (iv);

 

(v)                                 on the date of the certificate delivered
pursuant to clause (vi) of this Section 7.02(f) and after giving effect to any
such Acquisition (and any incurrence of Indebtedness in connection therewith)
Available Liquidity shall not be less than $200,000,000; and

 

(vi)                              if such Acquisition is for consideration in
excess of the Threshold Amount, the Borrowing Agent shall have delivered to the
Administrative Agent, on or prior to the date on which such Acquisition is to be
consummated, a certificate of a Responsible Officer certifying that all of the
requirements set forth in this subsection (f) (other than clause (i) of this
subsection (f)) have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition;

 

(g)                                  Investments in the form of loans or other
similar credit arrangements made to customers in consideration for the receipt
of a commercial contract for the marketing, sale, financing, distribution or
brokerage of fuel and/or energy products or the provision of ancillary services
related or incidental thereto;

 

(h)                                 Investments in securities of Account Debtors
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such Account Debtors;

 

(i)                                     Investments in Unrestricted Subsidiaries
in an aggregate amount not to exceed $150,000,000 outstanding at any time; and

 

100

--------------------------------------------------------------------------------


 

(j)                                    other Investments, including Investments
in excess of amounts permitted by Section 7.02(i), provided that the aggregate
book value thereof shall not exceed 10% of the aggregate book value of the
assets (tangible and intangible) of WFS and its Restricted Subsidiaries, on a
consolidated basis, without giving effect to any such Investment.

 

7.03                          Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof, of Senior Note Indebtedness and of Indebtedness represented
by Permitted Convertible Notes; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount, interest
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended;

 

(c)                                  (i) Indebtedness of a Loan Party owed to
another Loan Party, (ii) Indebtedness of a Restricted Subsidiary that is not a
Loan Party owed to another Restricted Subsidiary that is not a Loan Party and
(iii) any other Indebtedness between a Borrower or any Restricted Subsidiary and
another Subsidiary; provided that immediately upon giving effect to such
Indebtedness in this clause (iii) the 80% Guarantor Threshold is satisfied;

 

(d)                                 Guarantees made by any Borrower or any
Restricted Subsidiary in respect of Indebtedness of any Loan Party otherwise
permitted hereunder;

 

(e)                                  obligations (contingent or otherwise) of
any Borrower or any Restricted Subsidiary existing or arising under any Swap
Contract; provided that (A) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of mitigating risks,
and not for the sole purpose of speculation or (B) in the event that clause
(A) does not apply to such obligations, the aggregate amount of such obligations
at any one time outstanding shall not exceed a net payable of $50,000,000;

 

(f)                                   (i) Indebtedness in respect of Capital
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets (other than such Indebtedness assumed pursuant to
Section 7.03(k)); provided, however, that the aggregate principal amount of all
such Indebtedness at any one time outstanding shall not exceed $50,000,000, and
(ii) Indebtedness secured by accounts receivable of WFS and/or any of its
Restricted Subsidiaries in an aggregate amount, which together with Dispositions
made pursuant to Section 7.05(e), shall not exceed at any time the greater of
(i) $100,000,000 or (ii) fifteen percent (15%) of the net book value of accounts
receivable of WFS and its Restricted Subsidiaries on a consolidated basis at
such time;

 

101

--------------------------------------------------------------------------------


 

(g)                                  Subordinated Debt, so long as with respect
to the Permitted Convertible Notes, immediately before and immediately after the
issuance thereof, (i) no Event of Default shall have occurred and be continuing
and (ii) the Borrowers shall be in pro forma compliance with Section 7.11;

 

(h)                                 to the extent constituting
Indebtedness, Investments permitted under Section 7.02;

 

(i)                                     Indebtedness securing Liens permitted by
Section 7.01(g) and endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;

 

(j)                                    Indebtedness under any performance or
surety bond entered into in the ordinary course of business;

 

(k)                                 existing Indebtedness of a Person acquired
in connection with a Permitted Acquisition provided such Indebtedness was not
incurred in anticipation of such Acquisition;

 

(l)                                     subject to Section 7.01(n), Capital
Leases and purchase money obligations for fixed or capital assets in excess of
amounts permitted under Section 7.03(f) (other than any such Indebtedness
assumed pursuant to Section 7.03(k)) and other secured Indebtedness; provided,
however, that the aggregate principal amount of such Indebtedness at any one
time outstanding shall not exceed $40,000,000;

 

(m)                             unsecured Indebtedness not otherwise permitted
hereunder, provided that immediately before and immediately after giving effect
to any incurrence of such Indebtedness (A) no Default shall have occurred and be
continuing, and (B) the Borrowers are in compliance with the financial covenants
set forth in Section 7.11;

 

(n)                                 the WFS Working Capital Guarantee;

 

(o)                                 Indebtedness arising under any Permitted
Call Spread Swap Agreement; and

 

(p)                                 the Senior Note Indebtedness, so long as
(i) no Default shall exist or would occur as a result from the incurrence of
such Indebtedness, (ii) after giving pro forma effect to the incurrence of such
Indebtedness, the Consolidated Total Leverage Ratio shall be less than 3.25 to
1.00, and (iii) such secured Indebtedness ranks pari passu with or is junior in
right of payment to the Indebtedness under this Agreement and is subject to
Intercreditor Agreement.

 

7.04                          Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Restricted Subsidiary may merge with
(i) any Borrower, provided that such Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Restricted Subsidiaries;
provided that, after giving effect to such merger, the 80% Guarantor Threshold
is satisfied; and

 

102

--------------------------------------------------------------------------------


 

(b)                                 any Restricted Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
any Borrower or to another Restricted Subsidiary; provided that, after giving
effect to such Disposition, the 80% Guarantor Threshold is satisfied.

 

7.05                          Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment to the extent
that (i) such equipment is exchanged for credit against the purchase price of
similar replacement equipment or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement equipment;

 

(d)                                 Dispositions of property by any Borrower or
any Restricted Subsidiary to any other Borrower or to any other Restricted
Subsidiary; provided that, after giving effect to such Disposition, the 80%
Guarantor Threshold set forth in Section 6.12(b) is satisfied;

 

(e)                                  Dispositions of accounts receivable on a
non-recourse, non-bulk sale basis in an aggregate amount which, together with
Indebtedness incurred pursuant to Section 7.03(f)(ii), shall not exceed at any
time the greater of (i) $100,000,000 or (ii) fifteen percent (15%) of the net
book value of accounts receivable of WFS and its Restricted Subsidiaries on a
consolidated basis at such time;

 

(f)                                   Dispositions permitted by Section 7.04;
and

 

(g)                                  Dispositions not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance on this clause (g) in any fiscal year of
WFS shall not exceed 10% of the aggregate book value of tangible assets of WFS
and its Restricted Subsidiaries on a consolidated basis as of the end of WFS’s
most recently completed fiscal year.

 

7.06                          Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

 

(a)                                 any Restricted Subsidiary may make
Restricted Payments to any Borrower, any Guarantor or any other Person that owns
an Equity Interest in such Restricted Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

103

--------------------------------------------------------------------------------


 

(b)                                 any Borrower or any Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common Equity Interests of such Person;

 

(c)                                  any Borrower or any Restricted Subsidiary
may purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

 

(d)                                 WFS may make Restricted Payments in an
aggregate amount not to exceed the sum of:  (i) $50,000,000, plus (ii)  50% of
the cumulative Consolidated Net Income calculated for each  fiscal quarter
beginning with the fiscal quarter ended March 31, 2010(with amounts  continuing
to increase (or if Consolidated Net Income for a fiscal quarter is negative,
decrease, as applicable) the amount of Restricted Payments permitted by this
clause (ii)), plus (iii) 100% of the net proceeds of all Equity Issuances made
after the Closing Date;

 

(e)                                  WFS may (i) at its option, prepay or
exercise any call or cash settlement option held by it with respect to Permitted
Convertible Notes or any portion thereof and (ii) fulfill its obligation with
respect to a put right (as opposed to a conversion right) exercised by a holder
of Permitted Convertible Notes, in each case, so long as (A) immediately after
giving effect to any such prepayment or call or cash settlement, Available
Liquidity is at least $300,000,000, (B) after giving pro forma effect to any
such prepayment or call or cash settlement, the Consolidated Senior Leverage
Ratio is not greater than 3.50 to 1.00, and (C) immediately before and
immediately after giving effect to the any such prepayment or call or cash
settlement, no Default or Event of Default shall have occurred and be
continuing; provided that if either or both of clauses (A) and/or (B)  of this
clause (e) are not satisfied with respect to any such prepayment, call or cash
settlement, WFS may still make such prepayment, call or cash settlement to the
extent permitted under Section 7.06(d);

 

(f)                                   WFS may elect to pay cash in lieu of
fractional shares of Equity Interests arising out of conversions of Convertible
Debt Securities;

 

(g)                                  WFS shall in no way be restricted from cash
settling (in whole or in part) any Permitted Convertible Notes as may be
required under the applicable Approved Convertible Debt Documents in connection
with the exercise by a holder of Permitted Convertible Notes of its conversion
rights in accordance with the terms of such Approved Convertible Debt Documents;

 

(h)                                 WFS may enter into, exercise its rights and
perform its obligations under Permitted Call Spread Swap Agreements; and

 

(i)                                     WFS may make Restricted Payments
(i) contemplated in WFS’s 2006 Omnibus Plan or any replacement thereof,
(ii) contemplated by WFS’s 1993 Non-Employee Director Plan or any replacement
thereof, and (iii) in connection with the issuance of its Equity Interests to
employees or non-employees of WFS as compensation for services performed for WFS
by such individuals.

 

7.07                          Change in Nature of Business.  Engage in any
material respect in any line of business that is substantially different from
the marketing, sale, financing, distribution or

 

104

--------------------------------------------------------------------------------


 

brokerage of fuel and/or energy products or the provision of ancillary services
related or incidental thereto.

 

7.08                          Transactions with Affiliates.  Except as otherwise
permitted under this Agreement, enter into any transaction of any kind with any
Affiliate of such Borrower or such Restricted Subsidiary, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Borrower or such Restricted Subsidiary as
would be obtainable by such Borrower or such Restricted Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among Loan Parties.

 

7.09                          Burdensome Agreements.  Except as otherwise
permitted under this Agreement, enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Restricted Subsidiary to make Restricted Payments to any Loan Party
or to otherwise transfer property to any Loan Party, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of any Borrower or (iii) of any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of (x) Indebtedness
permitted under Section 7.03(f), Section 7.03(k) or Section 7.03(l) solely to
the extent any such negative pledge relates to the property financed by or the
subject of the Lien securing such Indebtedness, (y) the Senior Note Indebtedness
permitted by Section 7.03(p) so long as the covenants set forth in the Senior
Note Agreement and any other Senior Note Document are no more restrictive than
those set forth in this Agreement, or (z) the Indebtedness under the Permitted
Convertible Notes permitted by Section 7.03(g) so long as the covenants set
forth in the Approved Convertible Debt Documents are customary restrictions in
indentures for Convertible Debt Securities or high yield or investment grade
securities that are, in each case, permitted under this Agreement; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person (other than the
Senior Note Agreement).

 

7.10                          Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                          Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of WFS to be less than 2.00 to 1.00.

 

(b)                                 Consolidated Asset Coverage Ratio.  Permit
the Consolidated Asset Coverage Ratio as of the last day of any fiscal quarter
of WFS to be less than 1.20 to 1.00.

 

(c)                                  Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio at any time to be greater than 4.50 to
1.00.

 

105

--------------------------------------------------------------------------------


 

(d)                                 Consolidated Senior Leverage Ratio.  Permit
the Consolidated Senior Leverage Ratio at any time to be greater than 3.75 to
1.00.

 

7.12                          Amendments of Organization Documents.  Amend any
of its Organization Documents (in a manner that could reasonably be expected to
materially and adversely affect the interests of the Lenders).

 

7.13                          Inactive Subsidiaries.  Not permit Atlantic Fuel
Services, IRC or Resource Recovery at any time to engage in any type of
operations other than those conducted by such Restricted Subsidiary as of the
Closing Date, other than Dispositions in connection with the winding up or
liquidation of lines of business of such Restricted Subsidiary.

 

7.14                          Amendments of Approved Convertible Debt
Documents.  Amend any of Approved Convertible Debt Documents in a manner that
could reasonably be expected to materially and adversely affect the interests of
the Lenders without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed).

 

7.15                          Sanctions.  Directly or indirectly, use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions (except, in each case, to the extent authorized by
the relevant Sanctions authority or not prohibited under the relevant Sanction),
or in any other manner that will result in a violation by any Lender, Joint Lead
Arranger, the Administrative Agent, the L/C-BA Issuer, the Swing Line Lender, or
any Affliliate thereof) of Sanctions.

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

8.01                          Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrowers or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan or any L/C-BA Obligation, or (ii) within five days
after the same becomes due, any interest on any Loan or on any L/C-BA
Obligation, or any fee due hereunder, any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrowers fail to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02(d), 6.03, 6.05, 6.11 or 6.12 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) the
date on which a Responsible Officer of a Loan Party becomes aware of such
failure and (ii) the date on which written notice of such failure shall have
been given to the Borrowing Agent by the Administrative Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any other Loan Party herein, in any

 

106

--------------------------------------------------------------------------------


 

other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

 

(e)                                  Cross-Default.  (i) any Borrower or any
Restricted Subsidiary (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of (x) any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount or (y) the Senior Note Indebtedness, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, Guarantee or the Senior Note Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto (including,
without limitation, the Senior Note Agreement), or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrowers or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrowers or such
Restricted Subsidiary as a result thereof is greater than $35,000,000, which has
not been waived by the Required Lenders within ten (10) Business Days of receipt
by such Borrower or Restricted Subsidiary of notice of such Early Termination
Date; provided that this clause (e) shall not apply to (x) any redemption,
repurchase, conversion or settlement of any Convertible Debt Security pursuant
to its terms unless such redemption, repurchase, conversion or settlement
results from a default thereunder and an acceleration of rights thereunder by
the trustee under such Convertible Debt Security or (y) any early payment
requirement or unwinding or termination with respect to any Permitted Call
Spread Swap Agreement not resulting from an event of default thereunder.

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, judicial manager,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator, judicial
manager, rehabilitator or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

107

--------------------------------------------------------------------------------


 

(g)                                  Inability to Pay Debts; Attachment. 
(i) any Borrower or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against any
Borrower or any Restricted Subsidiary (i) one or more final and non-appealable
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final and non-appealable
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrowers under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Subordination.  (i) Any subordination,
stand-still or collateral sharing provisions of the Intercreditor Agreement or
contained in any Approved Convertible Debt Documents (collectively, the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of Senior Note Indebtedness or any Permitted Convertible Notes, as
applicable; or (ii) any Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the Senior Notes Indebtedness or the Permitted Convertible
Notes, as applicable, or realized from the liquidation of any property of any
Loan Party, shall be subject to any of the Subordination Provisions; or

 

108

--------------------------------------------------------------------------------


 

(m)                             Senior Notes.  Any event of default occurs under
the Senior Note Documents (after giving effect to any grace periods and/or
notifications required thereunder);

 

(n)                                 Declared Company.   A Borrower is declared
by the Minister for Finance in Singapore to be a “declared company” under the
provisions of Part IX of the Companies Act, Chapter 50 of Singapore and such
declaration remains in full force and effect for a period of more than sixty
(60) days.

 

8.02                          Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Revolving
Lender to make Revolving Loans and any obligation of the L/C-BA Issuer to make
L/C-BA Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Borrower;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C-BA Obligations (in an amount equal to the then Outstanding
Amount thereof);

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C-BA Issuer all rights and remedies available to it, the Lenders and
the L/C-BA Issuer under the Loan Documents; and

 

(e)                                  direct the Administrative Agent (as
collateral agent) in accordance with the Intercreditor Agreement to exercise on
behalf of the Secured Parties all rights and remedies available to the Secured
Parties under the Collateral Documents

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C-BA Issuer
to make L/C-BA Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrowers to Cash Collateralize the L/C-BA Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03                          Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C-BA Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations (including
amounts received pursuant to the Intercreditor Agreement) shall, subject to the
provisions of the Intercreditor Agreement (if any), Sections 2.15 and 2.16, be
applied by the Administrative Agent in the following order:

 

109

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and BA Fees) arising under the Loan Documents and payable to the Lenders
and the L/C-BA Issuer (including fees, charges and disbursements of counsel to
the respective Lenders and the L/C-BA Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C-BA Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, BA Fees and interest on the Loans, L/C-BA
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C-BA Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C-BA Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C-BA Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C-BA Issuer, to Cash
Collateralize that portion of L/C-BA Obligations comprised of the aggregate
undrawn amount of Letters of Credit or Bankers’ Acceptances to the extent not
otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.03 and
2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law;

 

provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Subject to Sections 2.03(d) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit or Bankers’ Acceptances pursuant
to clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit or Bankers’ Acceptances as they occur.  If any amount remains on deposit
as Cash Collateral after all Letters of Credit or Bankers’ Acceptances have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and subject to the
Intercreditor Agreement (if any).

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such

 

110

--------------------------------------------------------------------------------


 

supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.

 

Any amounts received by the Administrative Agent (as collateral agent) on
account of the Obligations shall be applied by the Administrative Agent as set
forth in the Intercreditor Agreement (if any).

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

9.01                          Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C-BA Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto, and each of the Singapore Term Loan Lenders hereby irrevocably appoints
Bank of America Singapore to act as the Singapore Agent with respect to
fundings, payments, interest rate selection, fees, assignments, participations
and notices relating to the Singapore Term Loan Facility.  The provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the L/C-BA Issuer, and neither any Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

 

(b)                                 Bank of America, N.A., as Administrative
Agent, shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the L/C-BA Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C-BA Issuer for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

(c)                                  Each Lender (including in its capacities as
a potential Hedge Bank and a potential Cash Management Bank) and the L/C-BA
Issuer hereby authorize the Administrative Agent to

 

111

--------------------------------------------------------------------------------


 

enter into each of the Subordination Agreement, the Intercreditor Agreement and
any amendment (or amendment and restatement) to any Collateral Document
necessary to reflect the appointment of the Administrative Agent (as collateral
agent) and the parity lien on the respective Collateral described therein in
favor of any holders of Senior Note Indebtedness.

 

(d)                                 Each of Bank of America, N.A. and Bank of
America, N.A., Singapore Branch, is entitled to the benefits of this Article IX.

 

9.02                          Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                          Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct. 
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by a Borrower, a Lender or the L/C-BA Issuer.

 

112

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04                          Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit or Bankers’ Acceptance, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C-BA Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C-BA Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C-BA Issuer prior to the making
of such Loan or the issuance of such Letter of Credit or Bankers’ Acceptance. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

9.05                          Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent.  The Administrative Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                          Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C-BA Issuer and the Borrowing Agent.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowing Agent, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C-

 

113

--------------------------------------------------------------------------------


 

BA Issuer, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrowing Agent and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C-BA Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrowing Agent and such Person remove such Person as
Administrative Agent and, with the consent of the Borrowing Agent so long as no
Event of Default has occurred and is continuing, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C-BA Issuer and Swing Line Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of such retiring L/C-BA Issuer and Swing Line Lender, (b) such
retiring L/C-BA Issuer and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C-BA Issuer of such retiring L/C-BA Issuer
shall issue letters of credit and bankers’ acceptances in substitution for the
Letters of Credit or Bankers’ Acceptances issued by such retiring L/C-BA Issuer,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C-BA Issuer to effectively assume the
obligations of such retiring L/C-BA Issuer with respect to such Letters of
Credit or Bankers’ Acceptances.

 

9.07                          Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C-BA Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such

 

114

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and the L/C-BA
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                          No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Joint Lead Arrangers,
Co-Syndication Agents or Documentation Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C-BA Issuer hereunder.

 

9.09                          Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C-BA Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C-BA Obligations and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C-BA Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C-BA Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C-BA
Issuer and the Administrative Agent under Sections 2.03(i), (j) and (k), 2.09
and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C-BA Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C-BA Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
L/C-BA Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C-BA Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C-BA Issuer in any such proceeding.

 

115

--------------------------------------------------------------------------------


 

9.10                          Collateral and Guaranty Matters.  Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the L/C-BA Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit and Bankers’ Acceptances (other than
Letters of Credit or Bankers’ Acceptances as to which other arrangements
satisfactory to the Administrative Agent and the L/C-BA Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(l); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  Each Lender hereby authorizes the Administrative Agent to give
blockage notices in connection with any Subordinated Debt at the direction of
Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

 

9.11                          Secured Cash Management Agreements and Secured
Hedge Agreements.  Except as otherwise expressly set forth herein, no Cash
Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty or
any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

116

--------------------------------------------------------------------------------


 

ARTICLE X.MISCELLANEOUS

 

10.01                   Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrowers or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or, in the case of the
Intercreditor Agreement, by the Administrative Agent with the written consent of
the Required Lenders) and the Borrowers or the applicable Loan Party (or, in the
case of the Intercreditor Agreement, by the other parties required to be party
thereto pursuant to the terms thereof), as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C-BA Borrowing, mandatory prepayment
or (subject to clause (v) of the second proviso to this Section 10.01) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrowers to
pay interest, Letter of Credit Fees or BA Fees at the Default Rate and (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C-BA Borrowing or to reduce any fee payable hereunder;

 

(e)                                  change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05, in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Domestic Term Loan
Facility, the Required Domestic Term Loan Lenders, (ii) if such Facility is the
Singapore Term Loan Facility, the Required Singapore Term Loan Lenders and
(iii) if such Facility is the Revolving Facility, the Required Revolving
Lenders;

 

(f)                                   change (i) any provision of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(f)), without the

 

117

--------------------------------------------------------------------------------


 

written consent of each Lender or (ii) the definition of “Required Facility
Lenders,” “Required Revolving Lenders,” “Required Singapore Term Loan Lenders”
or “Required Domestic Term Loan Lenders” without the written consent of each
Lender under the applicable Facility;

 

(g)                                  (i) release any Guarantor from the
Guaranty, (ii) release the Liens on all or substantially all of the Collateral
in any transaction or series of related transactions (it being understood and
agreed that the entering into of the Senior Note Documents and the transactions
contemplated thereby shall not constitute a release of the Liens on all or
substantially all of the Collateral), or (iii) release WFS from its joint and
several obligations with respect to WFS Europe and WFS Singapore, without the
written consent of each Lender, except to the extent such release is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);

 

(h)                                 result in any Borrower satisfying any
condition to a Revolving Borrowing contained in Section 4.02 hereof (which, but
for such amendment, waiver or consent would not otherwise be satisfied), unless
and until the Required Revolving Lenders shall consent thereto; or

 

(i)                                     impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of the Required Facility
Lenders under such Facility;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C-BA Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C-BA Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit or Bankers’ Acceptance
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) Section 8.03 and the definitions of the terms
“Secured Cash Management Agreement” and “Secured Hedge Agreement” may not be
amended, waived or otherwise modified in a manner adverse to any Cash Management
Bank or Hedge Bank without the consent of each affected Cash Management Bank and
Hedge Bank that has provided the Administrative Agent with the notice
contemplated by Section 9.11 in respect of any affected Secured Cash Management
Agreement or Secured Hedge Agreement; (v) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (vi) any amendment which in the opinion of the
Administrative Agent and the Singapore Agent relates strictly to the interest
setting, payment and/or funding mechanics of the Singapore Term Loan Facility
shall be effective upon the consent of WFS Singapore, the Administrative Agent
and the Singapore Agent and no Lenders other than the Required Singapore Term
Loan Lenders.  Notwithstanding anything to the contrary herein, no Defaulting
Lender other than a Voting Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of (A) the applicable Lenders other than Defaulting
Lenders), and (B) any applicable Voting Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of

 

118

--------------------------------------------------------------------------------


 

such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender, or all Lenders or each effected Lender
under a Facility, that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, but subject to the
following paragraph, this Agreement may be amended with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (i) to add one
or more additional revolving credit or term loan facilities to this Agreement ,
in each case subject to the limitations in Section 2.14, and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

10.02                   Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to any Borrower, the Administrative
Agent, the L/C-BA Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to any Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C-BA Issuer hereunder may be
delivered or furnished by electronic communication

 

119

--------------------------------------------------------------------------------


 

(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C-BA Issuer pursuant to Article II if
such Lender or the L/C-BA Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, the L/C-BA Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, the L/C-BA Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(e)                                  Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the L/C-BA Issuer and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowing Agent, the
Administrative Agent, the L/C-BA Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the

 

120

--------------------------------------------------------------------------------


 

Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or its securities for purposes of United States
Federal or state securities laws.

 

(f)                                   Reliance by Administrative Agent, L/C-BA
Issuer and Lenders.  The Administrative Agent, the L/C-BA Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, the L/C-BA Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

10.03                   No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C-BA Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C-BA Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
L/C-BA Issuer or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C-BA Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf

 

121

--------------------------------------------------------------------------------


 

during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04                   Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C-BA
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or Bankers’ Acceptance or any demand for payment thereunder and
(iii) all out of pocket expenses incurred by the Administrative Agent, any
Lender or the L/C-BA Issuer (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the L/C-BA Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C-BA Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit or Bankers’ Acceptances
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit or Bankers’ Acceptances. Notwithstanding the foregoing, WFS Europe and
WFS Singapore shall have no obligation for any such amounts resulting from the
extension of credit solely for the benefit of WFS (other than extensions of
credit made to WFS Europe and/or WFS Singapore at the request of the Borrowing
Agent).

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C-BA Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan, Letter of Credit or Bankers’ Acceptance or the use or proposed
use of the proceeds therefrom (including any refusal by the L/C-BA Issuer to
honor a demand for

 

122

--------------------------------------------------------------------------------


 

payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrowers or any of their Restricted
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Restricted Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C-BA Issuer or any
Related Party of any of the foregoing, each Lender (and with respect to the
LC-BA Issuer, each Revolving Lender) severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C-BA Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C-BA Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C-BA Issuer in connection with such capacity.  The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Letter of
Credit or Bankers’ Acceptance or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from (x) the gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction or (y) a breach in bad faith by an Indemnitee of Section 10.07.

 

123

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C-BA
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

10.05                   Payments Set Aside.  To the extent that any payment by
or on behalf of the Borrowers is made to the Administrative Agent, the L/C-BA
Issuer or any Lender, or the Administrative Agent, the L/C-BA Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the L/C-BA Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C-BA Issuer severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C-BA Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

10.06                   Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C-BA Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b),

 

124

--------------------------------------------------------------------------------


 

participations in L/C-BA Obligations and in Swing Line Loans) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000, in the
case of an assignment in respect of the Revolving Credit Facility, or
$5,000,000, in the case of an assignment in respect of the Domestic Term Loan
Facility or the Singapore Term Loan Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowing Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrowing Agent (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment, or (2)  such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided that the Borrowing Agent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative

 

125

--------------------------------------------------------------------------------


 

Agent within five (5) Business Days after having received notice thereof and
provided further that the Borrowing Agent shall be deemed to be reasonable in
withholding its consent to any assignment in respect of the  Singapore Term Loan
Facility if the proposed assignment is not to a commercial bank organized under
the laws of the Republic of Singapore or a Singapore-authorized branch of a
commercial bank organized under the laws of a jurisdiction other than Singapore;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any Term Loan Commitment or Revolving Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consent of the L/C-BA Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit or Bankers’ Acceptances (whether or not then
outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under any Swing Line Loan (whether or not then outstanding).

 

(iv)                              Assignment and Assumption.  The assignor and
assignee parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Borrower or any of any Borrower’s Affiliates
or Restricted Subsidiaries, or (B) to any Defaulting Lender or any of its
Restricted Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of

 

126

--------------------------------------------------------------------------------


 

the Borrowers and the Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit, Bankers’ Acceptances and
Swing Line Loans in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C-BA Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender (and as a Voting Defaulting Lender).   The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrowers or any of the Borrower’s Affiliates or Restricted
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations

 

127

--------------------------------------------------------------------------------


 

under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C-BA Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C-BA
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and provided
further that, so long as no Event of Default has occurred and is continuing at
the time of such participation, with respect to the sale of any participation in
the Singapore Term Loan Facility, the Borrowing Agent’s consent shall be
required, which consent shall not be unreasonably withheld or delayed (it being
agreed that the Borrowing Agent shall be deemed to be reasonable in withholding
its consent to any assignment in respect of the Singapore Term Loan Facility if
the proposed assignment is not to a commercial bank organized under the laws of
the Republic of Singapore or a Singapore-authorized branch of a commercial bank
organized under the laws of a jurisdiction other than Singapore).

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowing Agent’s
prior written consent.  A

 

128

--------------------------------------------------------------------------------


 

Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) and (f) as though it
were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Revolving Note or Term Loan Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C-BA Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Borrowing Agent and the Lenders, resign as L/C-BA Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrowing Agent, resign as
Swing Line Lender.  In the event of any such resignation as L/C-BA Issuer or
Swing Line Lender, the Borrowing Agent shall be entitled to appoint from among
the Lenders a successor L/C-BA Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowing Agent to appoint any such successor
shall affect the resignation of Bank of America as L/C-BA Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C-BA Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C-BA Issuer
hereunder with respect to all Letters of Credit or Bankers’ Acceptances issued
by it and outstanding as of the effective date of its resignation as L/C-BA
Issuer and all L/C-BA Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C-BA Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C-BA Issuer or Swing Line Lender, as the case may be,
and (b) the successor L/C-BA Issuer shall issue letters of credit and bankers’
acceptances in substitution for the Letters of Credit and Bankers’ Acceptances
issued by Bank of America, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit or
Bankers’ Acceptances.

 

10.07                   Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C-BA Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority

 

129

--------------------------------------------------------------------------------


 

purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c), (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations or (iii) any third
party vendor engaged by a Lender or an Affiliate of a Lender whose access to the
Information is reasonably necessary for such vendor to perform the services or
procedures for which such vendor has been engaged by such Lender or Affiliate,
(g) with the consent of the Borrowing Agent or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C-BA Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers.  For purposes of this Section,
“Information” means all information received from the Borrowers or any
Restricted Subsidiary relating to the Borrowers or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C-BA Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C-BA Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

This Section 10.07 is not, and shall not be deemed to constitute, an express or
implied agreement by the Administrative Agent or the Singapore Agent or any
Singapore Term Loan Lender with any Loan Party for a higher degree of
confidentiality than that prescribed in Section 47 of the Banking Act, Chapter
19 of Singapore and in the Third Schedule to the Banking Act, Chapter 19 of
Singapore.

 

10.08                   Right of Setoff.  Subject to the Intercreditor Agreement
(if any), if an Event of Default shall have occurred and be continuing, each
Lender, the L/C-BA Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C-BA Issuer or any such Affiliate to or for the credit or the

 

130

--------------------------------------------------------------------------------


 

account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C-BA Issuer, irrespective of whether or not such Lender or
the L/C-BA Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C-BA
Issuer different from the branch or office holding such deposit or obligated on
such indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C-BA Issuer and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the L/C-BA Issuer or their respective Affiliates may have.  Each Lender
and the L/C-BA Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09                   Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                   Counterparts; Integration; Effectiveness.   This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

131

--------------------------------------------------------------------------------


 

10.11                   Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit or Bankers’ Acceptance
shall remain outstanding.

 

10.12                   Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C-BA Issuer
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

10.13                   Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, if
any Lender is a Restricted Lender (as defined below) or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C-BA
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

132

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 in the case of any such assignment by a
Restricted Lender, the assignee must have approved in writing the substance of
the amendment, waiver or consent which caused the assignor to be a Restricted
Lender; and

 

(e)                                  such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Loan
Parties pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C-BA ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C-BA ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN

 

133

--------------------------------------------------------------------------------


 

DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between each Borrower, each of the Loan Parties, and their
respective Affiliates, on the one hand, and the Administrative Agent each of the
Lead Arrangers, on the other hand, (B) each of the Borrowers and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrowers and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative

 

134

--------------------------------------------------------------------------------


 

Agent and each Joint Lead Arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to any Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Joint Lead Arranger has any obligation to disclose any of such interests
to any Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.16                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.17                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.  The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

[Signature pages follow.]

 

135

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

By:

/s/ R. Alexander Lake

 

Name:

R. Alexander Lake

 

Title:

Senior Vice President and Corporate Secretary

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES EUROPE, LTD.

 

 

 

 

 

By:

/s/ Christopher J. White

 

Name:

Christopher J. White

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD

 

 

 

 

 

By:

/s/ Francis Lee Boon Meng

 

Name:

Francis Lee Boon Meng

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Angela Larkin

 

Name:

Angela Larkin

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Agent

 

 

 

 

 

By:

/s/ Susana Yen

 

Name:

Susana Yen

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C-BA Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Jamie Freeman

 

Name:

Jamie Freeman

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Term Loan Lender

 

 

 

 

 

By:

/s/ Choo Mui Leng

 

Name:

Choo Mui Leng

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender and L/C-BA Issuer

 

 

 

 

 

By:

/s/ Peter Hart

 

Name:

Peter Hart

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Gregory Roll

 

Name:

Gregory Roll

 

Title: 

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ L. Peter Yetman

 

Name:

L. Peter Yetman

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,
SINGAPORE BRANCH, as a Singapore Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Kim Li Wen

 

Name:

Kim Li Wen

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ David Perlman

 

Name:

David Perlman

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ William Allen Blankenship

 

Name:

William Allen Blankenship

 

Title:

Managing Director and Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK , N.A. SINGAPORE BRANCH, as a Singapore Term Loan Lender

 

 

 

 

 

By:

/s/ William Allen Blankenship

 

Name:

William Allen Blankenship

 

Title:

Managing Director and Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Tyler R. Smith

 

Name:

Tyler R. Smith

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ John A. Horst

 

Name:

John A. Horst

 

Title:

Credit Executive

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Britton S. Core

 

Name:

Britton S. Core

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Alfred J. Bacchi

 

Name:

Alfred J. Bacchi

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK

 

 

 

 

 

By:

/s/ James P. Hughes

 

 

 

 

Name:

James P. Hughes A2386

 

Title:

Director

 

 

 

STANDARD CHARTERED BANK

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

 

 

 

Name:

Robert K. Reddington

 

Title:

Credit Documentation Manager

 

 

Credit Documentation Unit, WB Legal-Americas

 

--------------------------------------------------------------------------------


 

 

BANKUNITED N.A.

 

 

 

 

 

By:

/s/ Charles J. Klenk

 

 

 

 

Name:

Charles J. Klenk

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By:

/s/ Andrew Oram

 

 

 

 

Name:

Andrew Oram

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Brian R. Jones

 

 

 

 

Name:

Brian R. Jones

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Gerald R. Finney, Jr.

 

 

 

 

Name:

Gerald R. Finney, Jr.

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ David W. Kee

 

 

 

 

Name:

David W. Kee

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Paras Patel

 

 

 

 

Name:

Paras Patel

 

Title:

Authorised Signatory

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK OF FLORIDA

 

 

 

 

 

By:

/s/ John Costa

 

 

 

 

Name:

John Costa

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

 

By:

/s/ John W. White

 

 

 

 

Name:

John W. White

 

Title:

Senior Vice President

 

 

 

By:

/s/ Rod Trzcinski

 

 

 

 

Name:

Rod Trzcinski

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

HONGKONG & SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE, as a Singapore Term
Loan Lender

 

 

 

 

 

By:

/s/ Kelvin Tan Swee Beng

 

 

 

 

Name:

Kelvin Tan Swee Beng

 

Title:

Managing Director and Head of Commercial Banking

 

--------------------------------------------------------------------------------